



--------------------------------------------------------------------------------

EXECUTION COPY
Published CUSIP Number: [__________]
TERM LOAN AGREEMENT


Dated as of March 1, 2016


among


AMERICAN ASSETS TRUST, L.P.,


as the Borrower,


AMERICAN ASSETS TRUST, INC.,


as a Guarantor,


U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent,


and


The Other Lenders Party Hereto,


U.S. Bank National Association,
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners,


and


PNC Bank, National Association,
as Syndication Agent,


    

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section
Page
ARTICLE I

 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
1.01. Defined Terms
1
1.02. Other Interpretive Provisions
34
1.03. Accounting Terms
35
1.04. Rounding
36
1.05. Times of Day; Rates
36
1.06. [Intentionally Omitted]
36
1.07. GNMA Securities
36

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
2.01. The Term Loans
36
2.02. Borrowings, Conversions and Continuations of Loans
36
2.03. [Intentionally Omitted]
37
2.04. [Intentionally Omitted]
37
2.05. Prepayments; Prepayment Premium
38
2.06. Termination or Reduction of Commitments
38
2.07. Repayment of Loans
38
2.08. Interest
38
2.09. Fees
39
2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
39
2.11. Evidence of Debt
40
2.12. Payments Generally; Administrative Agent’s Clawback
40
2.13. Sharing of Payments by Lenders
42
2.14. [Intentionally Omitted]
43
2.15. [Intentionally Omitted]
43
2.16. [Intentionally Omitted]
43
2.17. Increase in Term Facility
43
2.18. [Intentionally Omitted]
44
2.19. Defaulting Lenders
44

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
3.01. Taxes
45
3.02. Illegality
49
3.03. Inability to Determine Rates
49
3.04. Increased Costs; Reserves on Eurodollar Rate Loans
50
3.05. Compensation for Losses
51
3.06. Mitigation Obligations; Replacement of Lenders
52
3.07. Survival
52


-i-



--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
 
4.01. Conditions of Effectiveness
52
4.02. Conditions to All Credit Extensions
54

ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
 
5.01. Existence, Qualification and Power
55
5.02. Authorization; No Contravention
55
5.03. Governmental Authorization; Other Consents
55
5.04. Binding Effect
55
5.05. Financial Statements; No Material Adverse Effect
56
5.06. Litigation
56
5.07. No Default
56
5.08. Ownership of Property; Liens
56
5.09. Environmental Compliance
56
5.10. Insurance
57
5.11. Taxes
58
5.12. ERISA Compliance
58
5.13. Subsidiaries; Equity Interests; Loan Parties
59
5.14. Margin Regulations; Investment Company Act
59
5.15. Disclosure
59
5.16. Compliance with Laws
59
5.17. Intentionally Omitted
59
5.18. Intellectual Property; Licenses, Etc
59
5.19. Solvency
60
5.20. Casualty, Etc
60
5.21. Labor Matters
60
5.22. Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
60
5.23. REIT Status; Stock Exchange Listing
60

ARTICLE VI

AFFIRMATIVE COVENANTS
 
 
6.01. Financial Statements
60
6.02. Certificates; Other Information
61
6.03. Notices
63
6.04. Payment of Obligations
64
6.05. Preservation of Existence, Etc
64
6.06. Maintenance of Properties
64
6.07. Maintenance of Insurance
64
6.08. Compliance with Laws
65
6.09. Books and Records
65
6.10. Inspection Rights
65
6.11. Use of Proceeds
65




-ii-



--------------------------------------------------------------------------------




6.12. Additional Guarantors
65
6.13. Compliance with Environmental Laws
66
6.14. Further Assurances
66
6.15. Maintenance of REIT Status; New York Stock Exchange Listing
66
6.16. Material Contracts
66

ARTICLE VII

NEGATIVE COVENANTS
 
 
7.01. Liens
67
7.02. Indebtedness
68
7.03. Investments
69
7.04. Fundamental Changes
70
7.05. Dispositions
71
7.06. Restricted Payments
71
7.07. Change in Nature of Business
72
7.08. Transactions with Affiliates
72
7.09. Burdensome Agreements
72
7.10. Use of Proceeds
73
7.11. Financial Covenants
73
7.12. Accounting Changes
73
7.13. Amendment, Waivers and Terminations of Certain Agreements
73
7.14. Tax Sharing and Indemnification Agreements
73
7.15. Sanctions; Anti-Corruption Laws
74

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
 
 
8.01. Events of Default
74
8.02. Remedies upon Event of Default
76
8.03. Application of Funds
76

ARTICLE IX

ADMINISTRATIVE AGENT
 
 
9.01. Appointment and Authority
77
9.02. Rights as a Lender
77
9.03. Exculpatory Provisions
77
9.04. Reliance by Administrative Agent
78
9.05. Delegation of Duties
78
9.06. Resignation of Administrative Agent
78
9.07. Non-Reliance on Administrative Agent and Other Lenders
79
9.08. No Other Duties, Etc
80
9.09. Administrative Agent May File Proofs of Claim
80
9.10. Guaranty Matters
80


-iii-



--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS
 
 
10.01. Amendments, Etc
81
10.02. Notices; Effectiveness; Electronic Communications
82
10.03. No Waiver; Cumulative Remedies; Enforcement
84
10.04. Expenses; Indemnity; Damage Waiver
84
10.05. Payments Set Aside
86
10.06. Successors and Assigns
87
10.07. Treatment of Certain Information; Confidentiality
90
10.08. Right of Setoff
91
10.09. Interest Rate Limitation
91
10.10. Counterparts; Integration; Effectiveness
92
10.11. Survival of Representations and Warranties
92
10.12. Severability
92
10.13. Replacement of Lenders
92
10.14. Governing Law; Jurisdiction; Etc.
93
10.15. WAIVER OF JURY TRIAL
94
10.16. No Advisory or Fiduciary Responsibility
94
10.17. Electronic Execution of Assignments and Certain Other Documents
95
10.18. USA PATRIOT Act
95
10.19. [Intentionally Omitted]
95
10.20. Releases of Subsidiaries that are Guarantors
95
10.21. Acknowledgement and Consent to Bail-In of EEA Financial Institutions
96




-iv-



--------------------------------------------------------------------------------






SCHEDULES
 
 
 
 
 
 
 
 
 
I
Guarantors
II
Exceptions to Recourse Liability
III
Initial Unencumbered Eligible Properties
2.01
Commitments and Applicable Percentages
5.09(c)
Releases of Hazardous Materials
5.09(d)
Environmental Compliance
5.11
Tax Sharing Agreements
5.12(d)
Pension Plans
5.13
Subsidiaroes; Loan Parties
7.01(m)
Existing Liens
7.03
Existing Investments
7.09
Burdensome Agreements
10.02
Administrative Agent's Office, Certain Addresses for Notices



EXHIBITS
 
 
 
 
 
 
 
 
 
A
Form of Loan Notice
B
[RESERVED]
C-1
[RESERVED]
C-2
Form of Term Note
D
Form of Compliance Certificate
E-1
Form of Assignment and Assumption
E-2
Form of Administrative Questionnaire
F
Form of Guaranty Agreement
G
Form of Solvency Certificate
H
Form of United States Tax Compliance Certificate




-v-



--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of March 1, 2016 among
AMERICAN ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”),
AMERICAN ASSETS TRUST, INC. a Maryland corporation (the “REIT”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent.
PRELIMINARY STATEMENT:
The Borrower and the REIT have requested that the Lenders make term loans
available to the Borrower on the date hereof, as more particularly described
herein, on the terms and subject to the conditions hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Act” has the meaning set forth in Section 10.18.


“Administrative Agent” means U.S. Bank National Association (including its
branches and affiliates), in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, in no
event shall the Administrative Agent or any Lender or any of their respective
Affiliates be deemed an Affiliate of the REIT or any Subsidiary thereof.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Construction Costs Investment Amount” means, at any time, the excess
of (a) the aggregate amount of Investments made on or after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(e) in respect of costs to construct Portfolio Properties under development
(reduced by, in the case of any Portfolio Property that has become a Stabilized
Portfolio Property after January 9, 2014 but on or prior to such time, the
amount of any such Investments made in such Portfolio Property pursuant Section
7.03(e)), minus (b) with respect to any Portfolio Property under development in
which an Investment was made by the REIT or a Subsidiary thereof after January
9, 2014 pursuant to Section 7.03(e) and such Portfolio Property (or all of the
Equity Interests of the Subsidiary or Subsidiaries, as

-1-

--------------------------------------------------------------------------------




applicable, that own such Portfolio Property or the direct or indirect parent(s)
thereof) is later Disposed of by the REIT or such Subsidiary prior to the
Stabilization Date of such Portfolio Property to a Person that is not an
Affiliate of the REIT, the lesser of (x) the Net Cash Proceeds received by the
REIT or such Subsidiary in respect of such Disposition and (y) the aggregate
amount of Investments made by the REIT or such Subsidiary after January 9, 2014
pursuant to Section 7.03(e) in such Portfolio Property. Each reference to
Investments made pursuant to Section 7.03(e) in this definition shall be deemed
to also include, without duplication, Investments made after January 9, 2014 and
prior to the Closing Date of the type contemplated by Section 7.03(e).
“Aggregate Non-Loan Party Investment Amount” means, at any time, the excess of
(a) the aggregate amount of Investments made on or after January 9, 2014 and on
or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(b)(iv) directly or indirectly in any Subsidiary that is not a Loan Party
(each, a “Non-Loan Party Subsidiary”), minus (b) with respect to each Non-Loan
Party Subsidiary in which an Investment was made by the REIT or a Subsidiary
thereof pursuant to Section 7.03(b)(iv) and which Non-Loan Party Subsidiary is
subsequently Disposed of by the REIT or such Subsidiary to a Person that is not
an Affiliate of the REIT, the lesser of (x) the Net Cash Proceeds received by
the REIT or such Subsidiary in respect of the Disposition of such Non-Loan Party
Subsidiary and (y) the amount of such Investment made by the REIT or such
Subsidiary after January 9, 2014 pursuant to Section 7.03(b)(iv) in such
Non-Loan Party Subsidiary. Notwithstanding the foregoing, if at any time a
Permitted Subsidiary Guarantor Release is consummated in accordance with Section
10.20, the Aggregate Non-Loan Party Investment Amount shall equal $0 at all
times following the consummation of such Permitted Subsidiary Guarantor Release.
Each reference to Investments made pursuant to Section 7.03(b)(iv) in this
definition shall be deemed to also include, without duplication, Investments
made after January 9, 2014 and prior to the Closing Date of the type
contemplated by Section 7.03(b)(iv).
“Aggregate Real Estate Loan Investment Amount” means, at any time, the excess of
(a) the aggregate amount of Investments made on or after January 9, 2014 and on
or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(d) consisting of commercial mortgage loans and commercial real
estate-related mezzanine loans, minus (b) with respect to each such Investment
that was originated or acquired after January 9, 2014 by the REIT or a
Subsidiary thereof and subsequently Disposed of by the REIT or such Subsidiary
to a Person that is not an Affiliate of the REIT, the lesser of (x) the Net Cash
Proceeds received by the REIT or such Subsidiary in respect of the Disposition
of such Investment and (y) the amount of such Investment made by the REIT or
such Subsidiary pursuant to Section 7.03(d) at the time such Investment was
originated or acquired by the REIT or such Subsidiary. Each reference to
Investments made pursuant to Section 7.03(d) in this definition shall be deemed
to also include, without duplication, Investments made after January 9, 2014 and
prior to the Closing Date of the type contemplated by Section 7.03(d).
“Aggregate Unconsolidated Affiliate Investment Amount” means, at any time, the
excess of (a) the aggregate amount of Investments made after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(b)(iii) directly or indirectly in any Unconsolidated Affiliate, minus (b)
with respect to each Unconsolidated Affiliate in which an Investment was made by
the REIT or a Subsidiary thereof pursuant to Section 7.03(b)(iii) and which
Unconsolidated Affiliate is subsequently Disposed of by the REIT or such
Subsidiary to a Person that is not an Affiliate of the REIT, the lesser of (x)
the Net Cash Proceeds received by the REIT or such Subsidiary in respect of the
Disposition of such Unconsolidated Affiliate and (y) the amount of such
Investment made by the REIT or such Subsidiary after January 9, 2014 pursuant to
Section 7.03(b)(iii) in such Unconsolidated Affiliate. Each reference to
Investments made pursuant to Section 7.03(b)(iii) in this definition shall be
deemed to also include, without duplication, Investments made after January 9,
2014 and prior to the Closing Date of the type contemplated by Section
7.03(b)(iii).

-2-

--------------------------------------------------------------------------------




“Aggregate Unimproved Land Holdings Investment Amount” means, at any time, the
excess of (a) the aggregate amount of Investments made after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to Section
7.03(c) in respect of unimproved land holdings (excluding, for the avoidance of
doubt, the amount of any such Investments made after January 9, 2014
constituting costs to construct Portfolio Properties under development that are
included in the calculation of Aggregate Construction Costs Investment Amount),
minus (b) with respect to any unimproved land holding in which an Investment was
made by the REIT or a Subsidiary thereof after January 9, 2014 pursuant to
Section 7.03(c) and such unimproved land holding (or all of the Equity Interests
of the Subsidiary or Subsidiaries as applicable, that own such unimproved land
holding or the direct or indirect parent(s) thereof) is later Disposed of by the
REIT or such Subsidiary to a Person that is not an Affiliate of the REIT, the
lesser of (x) the Net Cash Proceeds received by the REIT or such Subsidiary in
respect of such Disposition and (y) the aggregate amount of Investments made by
the REIT or such Subsidiary after January 9, 2014 pursuant to Section 7.03(c) in
such unimproved land holding. Each reference to Investments made pursuant to
Section 7.03(c) in this definition shall be deemed to also include, without
duplication, Investments made after January 9, 2014 and prior to the Closing
Date of the type contemplated by Section 7.03(c).
“Agreement” means this term loan agreement.
“Annual Capital Expenditure Adjustment” means (i) in the case of a Portfolio
Property consisting of a Hotel Property, an office property or a retail property
(x) if such Portfolio Property has been owned, or ground leased pursuant to an
Eligible Ground Lease, by one or more Subsidiaries of the Borrower for at least
four consecutive full fiscal quarters for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b), 4% of
the average of the quarterly gross revenues from such Portfolio Property as set
forth in the financial statements for the then most recently ended four
consecutive fiscal quarter period of the REIT delivered to the Administrative
Agent pursuant to Section 6.01(a) or (b) and (y) if such Portfolio Property has
not been owned, or ground leased pursuant to an Eligible Ground Lease, by one or
more Subsidiaries of the Borrower for at least four consecutive full fiscal
quarters for which financial statements have been provided to the Administrative
Agent pursuant to Section 6.01(a) or (b), 4% of the average of the quarterly
gross revenues from such Portfolio Property for the period consisting of all of
the full fiscal quarters of the REIT commencing after the date such Portfolio
Property was acquired (or after an Eligible Ground Lease is entered into with
respect to such Portfolio Property, if applicable) by a Subsidiary of the
Borrower for which financial statements have been provided to the Administrative
Agent pursuant to Section 6.01(a) or (b), and (ii) in the case of any Portfolio
Property consisting of a residential property, an amount equal to $125
multiplied by the number of units in such residential property. For purposes of
clause (i)(y) of this definition, in the case of any Portfolio Property
consisting of a Portfolio Property that is owned, or ground leased pursuant to
an Eligible Ground Lease, by one or more Subsidiaries of the Borrower for at
least one full fiscal month of the REIT but less than one full fiscal quarter
for which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01(a) or (b), the Annual Capital Expenditure Adjustment
for such Portfolio Property shall equal (x) if such Portfolio Property is owned,
or ground leased pursuant to an Eligible Ground Lease, for less than two full
fiscal months of the REIT, the Annual Capital Expenditure Adjustment that would
apply to such Portfolio Property if calculated in accordance with the applicable
clause of this of definition above (but for only the then most recently ended
one fiscal month period of the REIT instead of for the period specified in such
applicable clause above), multiplied by 3 and (y) if such Portfolio Property is
owned, or ground leased pursuant to an Eligible Ground Lease, for at least two
full fiscal months of the REIT, the Annual Capital Expenditure Adjustment that
would apply to such Portfolio Property if calculated in accordance with the
applicable clause of this of definition above (but for only the then most
recently ended two fiscal month period of the REIT instead of for the period
specified in such applicable clause above), multiplied by 3/2.

-3-

--------------------------------------------------------------------------------




“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the REIT or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Capitalization Rate” means, (i) in the case of any Portfolio
Property consisting of a traditional multi-family property (which, for example,
shall include a multi-family apartment, duplex or condo complex), 6.00%, (ii) in
the case of any Portfolio Property consisting of a non-traditional multi-family
property (which, for example, shall include a recreational vehicle (RV) park),
7.00%, (iii) in the case of any Portfolio Property consisting of a retail
property, 6.50%, (iv) in the case of any Portfolio Property consisting of an
office property, 6.00% and (v) in the case of a Hotel Property, 7.75%.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the sum of aggregate principal amount of such Lender’s Term
Loans and Commitments at such time. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption, or Joinder Agreement pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.
“Appropriate Lender” means, at any time, a Lender that has a Commitment or Term
Loan at such time.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, U.S. Bank National Association and PNC Capital
Markets LLC, in their capacities as joint bookrunners and joint lead arrangers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor (or
by investment advisors that are Affiliates of one another).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2015, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the REIT, including the notes thereto.

-4-

--------------------------------------------------------------------------------




“Availability Period” has the meaning specified in Section 2.01.
“Availability Termination Date” has the meaning specified in Section 2.06.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of (i) 0.0%, (ii) the Prime Rate, (iii) the sum of the FRBNY Rate for such day
plus 0.50% per annum and (iv) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%, provided that, for the avoidance of doubt,
the Eurodollar Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Limited Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of the Borrower, dated as of January 19, 2011, among the
REIT, as general partner, and the limited partners from time to time party
thereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means any of the following types of Investments:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank

-5-

--------------------------------------------------------------------------------




holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
(e)    Mortgage backed securities that are issued by the Government National
Mortgage Association and fully guaranteed by the United States of America having
maturities of not more than 30 years from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof (“GNMA Securities”).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of (x)
any change in the Risk-Based Capital Guidelines, or (y) any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person

-6-

--------------------------------------------------------------------------------




or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the REIT
entitled to vote for members of the board of directors or equivalent governing
body of the REIT on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the REIT cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    (i) the REIT shall cease to be the sole general partner of the Borrower
or shall cease to own, directly, (x) 100% of the general partnership interests
of the Borrower and (y) Equity Interests of the Borrower representing a majority
of the total economic interests of the Equity Interests of the Borrower, in each
case free and clear of all Liens (other than Permitted Judgment Liens and Liens
permitted under Section 7.01(a) and (b)) or (ii) any holder of a limited
partnership interest in the Borrower is provided with or obtains voting rights
with respect to such limited partnership interest that deprive the REIT, in its
capacity as general partner of the Borrower, of its right to manage the Borrower
in the ordinary course of business and consistent with past practice).
“Closing Date” has the meaning specified in Section 4.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to make a Term Loan to the
Borrower pursuant to Section 2.01 in an aggregate principal amount equal to the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption or
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. On the Closing Date, the aggregate amount of the Commitments is
$100,000,000.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period (a) plus the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent not already included in such Consolidated
Interest Expense, amortization of deferred financing costs), (ii) the provision
for federal, state, local and foreign income taxes of the Consolidated Group
(including the Consolidated Group Pro Rata Share of the provision for Federal,
state, local and foreign incomes taxes of each Unconsolidated Affiliate), (iii)
non-cash charges of the Consolidated Group (excluding any non-cash charge that
results in an accrual of a reserve for a cash charge in any future period), (iv)
the Consolidated Group Pro Rata Share of non-cash charges of

-7-

--------------------------------------------------------------------------------




Unconsolidated Affiliates (excluding any non-cash charge that results in an
accrual of a reserve for a cash charge in any future period), (v) acquisition
closing costs of the Consolidated Group that were capitalized prior to FAS 141-R
reducing such Consolidated Net Income (including the Consolidated Group Pro Rata
Share of acquisition closing costs of Unconsolidated Affiliates that were
capitalized prior to FAS 141-R reducing such Consolidated Net Income), (vi)
depreciation and amortization expense of the Consolidated Group (including the
Consolidated Group Pro Rata Share of depreciation and amortization expense of
each Unconsolidated Affiliate) and (vii) one-time costs and expenses relating to
the effectiveness of the credit facilities evidenced by this Agreement and the
transactions relating thereto, to the extent such fees and expenses are incurred
on or prior to the date that is ninety-days following the Closing Date and minus
(b)(i) non-cash items of the Consolidated Group increasing such Consolidated Net
Income (other than the reversal of any accrual of a reserve referred to in the
parenthetical in clause (a)(iii) of this definition, except to the extent such
reversal results from a cash payment) and (ii) the Consolidated Group Pro Rata
Share of non-cash items of Unconsolidated Affiliates increasing such
Consolidated Net Income (other than the reversal of any accrual of a reserve
referred to in the parenthetical in clause (a)(iv) of this definition, except to
the extent such reversal results from a cash payment).
“Consolidated Fixed Charge Coverage Ratio” means the ratio as of the last day of
any fiscal quarter of the REIT of (i) Consolidated EBITDA for the four
consecutive fiscal quarter period of the REIT then ending to (ii) Consolidated
Fixed Charges for such four consecutive fiscal quarter period.
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense, (ii) scheduled payments of
principal on Consolidated Total Indebtedness (excluding any balloon payments
payable on maturity of any such Consolidated Total Indebtedness), (iii) the
amount of dividends or distributions paid or required to be paid by any member
of the Consolidated Group (other than to another member of the Consolidated
Group) during such period in respect of its preferred Equity Interests
(excluding any balloon payments payable on maturity or redemption in whole of
such Equity Interests) and (iv) the Consolidated Group Pro Rata Share of the
amount of dividends or distributions paid or required to be paid by any
Unconsolidated Affiliate during such period in respect of its preferred Equity
Interests (to Persons other than (x) a member of the Consolidated Group or (y)
an Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution).
“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.
“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.
“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP.
“Consolidated Net Income” means, with respect to any period, the sum of (i) the
net income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary or
non-recurring gain (or extraordinary or non-recurring loss) realized during such
period by any member of the Consolidated Group plus (ii) the Consolidated Group
Pro Rata Share of

-8-

--------------------------------------------------------------------------------




the net income (or loss) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP, excluding any extraordinary or non-recurring
gain (or extraordinary or non-recurring loss) realized during such period by
such Unconsolidated Affiliate.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Secured
Indebtedness as of such date to (ii) the Secured Total Asset Value as of such
date.
“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Group on a consolidated basis, (a) Shareholders’ Equity of the
Consolidated Group on that date, minus (b) the Intangible Assets of the
Consolidated Group on that date, plus (c) accumulated depreciation expense on
the assets of the Consolidated Group on that date determined in accordance with
GAAP.
“Consolidated Total Indebtedness” means, as at any date of determination, the
sum of (i) the aggregate amount of all Indebtedness of the Consolidated Group
that would be reflected on a consolidated balance sheet of the Consolidated
Group as of such date plus (ii) the Consolidated Group Pro Rata Share of the
aggregate amount of all Indebtedness of each Unconsolidated Affiliate that would
be reflected on a balance sheet of such Unconsolidated Affiliate.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) of (i) Consolidated Total Indebtedness as of
such date, less the Unrestricted Cash Amount as of such date to (ii) the Total
Asset Value as of such date.
“Consolidated Total Secured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Secured Indebtedness
of the Consolidated Group that would be reflected on a consolidated balance
sheet of the Consolidated Group as of such date plus (ii) the Consolidated Group
Pro Rata Share of the aggregate amount of all Secured Indebtedness of each
Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate.
“Consolidated Total Unsecured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Unsecured Indebtedness
of the Consolidated Group (including Indebtedness outstanding under this
Agreement) that would be reflected on a consolidated balance sheet of the
Consolidated Group as of such date plus (ii) the Consolidated Group Pro Rata
Share of the aggregate amount of all Unsecured Indebtedness of each
Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate.
“Consolidated Unsecured Interest Coverage Ratio” means the ratio as of the last
day of any fiscal quarter of the REIT of (i) the sum of Unencumbered Property
NOI of each Unencumbered Eligible Property for the fiscal quarter of the REIT
then ending to (ii) Consolidated Unsecured Interest Expense for such fiscal
quarter.
“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period that was incurred in respect of
Unsecured Indebtedness of any member of the Consolidated Group or an
Unconsolidated Affiliate.
“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Unsecured
Indebtedness as of such date, less the Unrestricted Cash Amount as of such date
to (ii) the Unencumbered Asset Value as of such date.

-9-

--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Joint Venture” means a Subsidiary of the Borrower that (i) is
organized under the laws of the United States of America or any State thereof
(and each Subsidiary of the Borrower that directly or indirectly owns any Equity
Interests in such Subsidiary is also organized under the laws of the United
States of America or any State thereof), (ii) is not (and is not required to be)
a Guarantor, (iii) is not a Wholly Owned Subsidiary of the Borrower and (iv) is
controlled by a Loan Party (or, following a Permitted Subsidiary Guarantor
Release, any Loan Party or any Wholly Owned Subsidiary of the Borrower). For
purposes of this definition, a Subsidiary of the Borrower is “controlled” by a
Person if such Person has the right to exercise exclusive control over any
disposition, refinancing and operating activity of any Unencumbered Portfolio
Property owned or ground leased by such Subsidiary without the consent of any
other Person (other than (i) the Borrower or (ii) any Subsidiary of the
Borrower, as long as such Subsidiary does not need the consent of any minority
equity holder thereof to consent to any disposition, refinancing or operating
activity).
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Borrower’s non-credit enhanced, senior unsecured long term
debt as in effect on such date.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans (assuming that the Pricing Level
corresponding to the highest Applicable Rate applied in the then applicable
Pricing Grid) plus (iii) 2% per annum; provided, however, that with respect to a
Term Loan that is a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to (i) the Eurodollar Rate plus (ii) the Applicable Rate for
Eurodollar Rate Loans (assuming that the Pricing Level corresponding to the
highest Applicable Rate applied in the then applicable Pricing Grid) plus (iii)
2% per annum.
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid hereunder within two Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination

-10-

--------------------------------------------------------------------------------




that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (e) is, or has a direct or indirect parent company that is, subject
to a Bail-In Action. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (e) above,
and of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Direct Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property.”
“Disposed Portfolio Property” means, as of any date of determination, any
Portfolio Property that is directly or indirectly disposed of by any member of
the Consolidated Group to a Person that is not a member of the Consolidated
Group during the then most recently ended fiscal quarter of the REIT for which
financial statements have been provided to the Administrative Agent pursuant to
Section 6.01(a) or (b).
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business) or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

-11-

--------------------------------------------------------------------------------




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Ground Lease” means a ground lease with respect to a Portfolio
Property executed by a Loan Party or Subsidiary thereof, as lessee, that (a) has
a minimum remaining term of thirty five (35) years, including tenant controlled
options, as of the date the related Portfolio Property becomes an Unencumbered
Eligible Property hereunder (or, if prior to the Closing Date, the date on which
it became an “Unencumbered Eligible Property” under the Revolving Credit
Agreement), (b) has customary notice rights, default cure rights, bankruptcy new
lease rights and other customary provisions for the benefit of a leasehold
mortgagee or has equivalent protection for a leasehold permanent mortgagee by a
subordination to such leasehold permanent mortgagee of the landlord's fee
interest and (c) is otherwise acceptable for non recourse leasehold mortgage
financing under customary prudent lending requirements as reasonably and
mutually determined by both the Borrower and the Administrative Agent.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, that Equity Interests shall not include any debt securities or other
Indebtedness convertible into, or exchangeable for, Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

-12-

--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, or the treatment of a Pension Plan amendment as a termination, under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means, for any Interest Period, the greater of (a) zero
percent (0.0%) for the purposes of any applicable portion of the Term Loan that
has not been identified by the Borrower to the Administrative Agent in writing
as being subject to a Swap Contract that provides a hedge against interest rate
risk and (b) the applicable interest settlement rate for deposits in Dollars
(“LIBOR”) administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) appearing on the applicable Reuters
Screen (or on any successor or substitute page on such screen) as of 11:00 a.m.
(London time) two (2) Business Days before the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
the applicable Reuters Screen (or any successor or substitute page) is not
available to the Administrative Agent for any reason, the applicable Eurodollar
Rate for the relevant Interest Period shall instead be the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) as reported by any other generally recognized financial information
service selected by the Administrative Agent as of 11:00 a.m. (London time) two
(2) Business Days before the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) is available to the
Administrative Agent, the applicable Eurodollar Rate for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant
LIBOR Loan and having a maturity equal to such Interest Period; provided that to
the extent a comparable or successor rate to LIBOR is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided further that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied to
the applicable Interest Period as otherwise reasonably determined by the
Administrative Agent.
“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the definition of “Eurodollar Rate” (other than, for the avoidance of doubt, a
Term Loan that bears interest based on the Base Rate determined by reference to
clause (iv) of the definition thereof).

-13-

--------------------------------------------------------------------------------




“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means any Subsidiary of the Borrower that (i) does not own
or ground lease all or any portion of any Unencumbered Eligible Property;
provided, that the provisions of this clause (i) shall not apply to a Controlled
Joint Venture that owns or ground leases all or a portion of an Unencumbered
Eligible Property, (ii) does not, directly or indirectly, own all or any portion
of the Equity Interests of any Subsidiary that owns an Unencumbered Eligible
Property and (iii) is (v) an Excluded TRS Subsidiary, (w) an Immaterial
Subsidiary, (x) a Subsidiary in which the Borrower and/or its Wholly-Owned
Subsidiaries directly, indirectly or beneficially own more than 50% but less
than 75% of the Equity Interests of such Subsidiary having ordinary voting power
for the election of directors or members of any other governing body of such
Subsidiary, (y) a borrower or guarantor of Secured Indebtedness (or a direct or
indirect parent of such borrower or guarantor (other than the Borrower or the
REIT)), and the terms of such Secured Indebtedness prohibit such Subsidiary from
becoming a Guarantor or (z) a CFC that is unable to become a Guarantor without,
in the reasonable judgment of the REIT, causing adverse tax consequences to the
Consolidated Group.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“Excluded TRS Subsidiary” means (a) a TRS Subsidiary; provided that such TRS
Subsidiary does not own any assets or conduct any business or operations, other
than its ownership of all of the Equity Interests of a Hotel Lessee Subsidiary
and activities ancillary or incidental thereto or (b) a Hotel Lessee Subsidiary,
in each case if, in the reasonable judgment of the REIT, the Guarantee of the
Obligations by such Person would cause adverse tax consequences to the
Consolidated Group.
“Exemption Conditions” means, at any time with respect to any Subsidiary of the
Borrower, the satisfaction of the following conditions: (i) a Permitted
Subsidiary Guarantor Release shall have been effected on or prior to such time
and (ii) such Subsidiary is not party at such time to a Guarantee of, and is not
otherwise an obligor in respect of, any Indebtedness of the Borrower (other than
the Obligations).
“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the sum of
the aggregate principal amount of the Commitments and Term Loans of all Lenders
outstanding at such time. On the Closing Date, the amount of the Facility is
$100,000,000.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

-14-

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Fee Letter” means the letter agreement, dated February 2, 2016, among the
Borrower, U.S. Bank, PNC Bank, National Association and PNC Capital Markets LLC.
“Financial Covenant Event of Default” means an Event of Default arising as a
result of the Borrower’s failure to comply with any of the covenants contained
in Section 7.11.
“Fitch” means Fitch, Inc. and any successor thereto.
“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the per annum rate equal to the greater of (a)
the Federal Funds Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “FRBNY Rate” means the
rate quoted for such day for a federal funds transaction at 11:00 a.m. on such
day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to any fiscal period and without
double counting, an amount equal to the Consolidated Net Income (or deficit),
excluding gains (or losses) from sales of property, plus depreciation and
amortization and after adjustments for unconsolidated partnerships and joint
ventures; provided that for purposes of complying with Section 7.06(d), Funds
From Operations shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the REIT containing calculations in
reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
Funds From Operations on the same basis. Except as otherwise expressly set forth
in the immediately preceding sentence, Funds From Operations shall be reported
in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other

-15-

--------------------------------------------------------------------------------




principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“GNMA Securities” has the meaning specified in clause (e) of the definition of
“Cash Equivalents.”
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (i) the REIT and (ii) each Subsidiary of the
REIT listed on Schedule I (which schedule includes all Subsidiaries of the REIT
(other than the Borrower) that are not Excluded Subsidiaries on the Closing
Date) and each other Subsidiary of the REIT that becomes a guarantor of the
Obligations in accordance with Section 6.12, in each case to the extent such
Subsidiary is not released from its guarantee of the Obligations by the
Administrative Agent in accordance with the provisions of this Agreement or the
Guaranty Agreement.
“Guaranty Agreement” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hotel Lessee Subsidiary” means a Wholly-Owned Subsidiary of a TRS Subsidiary
that (i) is the lessee of a Hotel Property owned by one or more Guarantors, (ii)
does not conduct any business or operations, other than acting as lessee and
operator of such Hotel Property and activities incidental or ancillary thereto,
(iii) is not an obligor with respect to any Indebtedness and (iv) does not have
any Liens encumbering any of

-16-

--------------------------------------------------------------------------------




its property, assets or revenues other than Permitted Judgment Liens and Liens
permitted under Section 7.01 (excluding clauses (g), (i) and (j) of Section
7.01).
“Hotel Property” means a Portfolio Property that is (i) operated by or on behalf
of one or more Subsidiaries of the Borrower as a hotel and (ii) designated as a
“Hotel Property” in a written notice executed by a Responsible Officer of the
REIT and delivered to the Administrative Agent.
“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Borrower
(i) whose assets, when taken together with the assets of all other Subsidiaries
of the Borrower that are designated as “Immaterial Subsidiaries” in accordance
with clause (ii) of this definition, have an aggregate book value of less than
$20,000,000 and (ii) is designated as an “Immaterial Subsidiary” in a written
notice executed by a Responsible Officer of the REIT and delivered to the
Administrative Agent.
“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.17(b).
“Incremental Term Loan” has the meaning specified in Section 2.17(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties, surety bonds,
comfort letters, keep-well agreements and capital maintenance agreements), in
each case to the extent such instruments or agreements support financial, rather
than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.

-17-

--------------------------------------------------------------------------------




For all purposes hereof, the Indebtedness of the REIT or any Subsidiary thereof
shall include the Consolidated Group Pro Rata Share of the foregoing items and
components thereof attributable to Indebtedness of Unconsolidated Affiliates.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capitalized Lease or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property.”
“Ineligible Institution” has the meaning specified in Section 10.06(b)(v).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or if agreed by all Lenders, twelve months) thereafter (in each case, subject
to availability), as selected by the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor

-18-

--------------------------------------------------------------------------------




Guarantees Indebtedness of such other Person, (b) purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit or all or a substantial part of the business of,
such Person or (c) purchase, acquisition or other investment in any real
property or real property-related assets (including, without limitation,
mortgage loans and other real estate-related debt investments, investments in
unimproved land holdings and Portfolio Properties, and costs to construct real
property assets under development). For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, but determined net of all payments constituting returns of invested
capital received in respect of such Investment and, in the case of a guaranty or
similar obligation, such Investment will be reduced to the extent the exposure
under such guaranty or similar obligation is reduced.
“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Borrower has obtained an Investment Grade Rating and
(ii) the REIT has delivered to the Administrative Agent a certificate executed
by a Responsible Officer of the REIT (x) certifying that an Investment Grade
Rating has been obtained and is in effect (which certification shall also set
forth the Debt Ratings received from each Rating Agency as of such date) and (y)
notifying the Administrative Agent that Borrower has irrevocably elected to have
the Ratings-Based Applicable Rate apply to (A) the pricing of the Facility and
(B) to apply ratings-based pricing concurrently under the Revolving Credit
Agreement (provided that if (x) the Revolving Credit Facility is not then in
effect or (y) the Revolving Credit Facility as then in effect does not provide
that the Borrower may elect ratings-based pricing thereunder at such time, then
satisfaction of this clause (B) shall not be required).
“Investment Grade Rating” means receipt of one Debt Rating of BBB- or higher
from S&P or Baa3 or higher from Moody’s.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” has the meaning specified in Section 2.17(a).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Leverage-Based Applicable Rate” means the applicable percentage per annum set
forth below determined by reference to the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent and the Lenders pursuant to Section 6.02(b):

-19-

--------------------------------------------------------------------------------




Pricing Level
Consolidated Total Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
< 40%
1.70%
0.70%
II
> 40% and < 45%
1.75%
0.75%
III
> 45% and < 50%
1.90%
0.90%
IV
> 50% and < 55%
2.05%
1.05%
V
> 55%
2.35%
1.35%

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the Consolidated Total Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level V shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (i) from
the Closing Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter of the
REIT ending March 31, 2016, the Pricing Level shall be determined based on the
Consolidated Total Leverage Ratio as set forth in the Pro Forma Closing Date
Compliance Certificate and (ii) the determination of the Leverage-Based
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower as described in
Article II herein in the form of a Term Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Term Notes,
(c) the Guaranty Agreement and (d) the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Loan Party Pro Rata Share” means, with respect to any Controlled Joint Venture,
the percentage interest held by the Loan Parties, in the aggregate, in such
Controlled Joint Venture determined by calculating the percentage of Equity
Interests of such Controlled Joint Venture owned, directly or indirectly, by the
Loan Parties.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

-20-

--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the REIT or the
Borrower and its Subsidiaries, taken as a whole; (b) a material adverse effect
on the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of the Borrower and the Loan Parties, taken as
a whole, to perform their obligations under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $25,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.
“Maturity Date” means March 1, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means (a) with respect to any issuance and sale by the REIT
of any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the REIT in connection with such issuance and sale, less
(ii) underwriting discounts and commissions, and other reasonable out-of-pocket
expenses (including the reasonable fees and disbursements of counsel), incurred
by the REIT in connection with such issuance or sale and (b) with respect to any
Disposition by the REIT or a Subsidiary thereof, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such transaction
over (ii) the sum of (A) the principal amount of any Indebtedness incurred prior
to the Closing Date (or, in the case of any asset acquired by the REIT or a
Subsidiary thereof after the Closing Date, the principal amount of any
Indebtedness incurred on or prior to the date of the acquisition of such asset)
that is secured by the applicable asset and that is required to be repaid in
connection with such transaction, (B) the expenses incurred by the REIT or such
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within one year of the date of the relevant
transaction as a result of any gain recognized in connection therewith.
“Newly-Acquired Portfolio Property” means, as of any date of determination, any
Portfolio Property acquired or ground leased pursuant to an Eligible Ground
Lease by any member of the Consolidated Group from a Person that was not a
member of the Consolidated Group during the then most recently ended two
consecutive fiscal quarter period of the REIT for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
(b).
“New Lender” has the meaning specified in Section 2.17(a).

-21-

--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Loan Party Subsidiary” has the meaning specified in the definition of
“Aggregate Non-Loan Party Investment Amount.”
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guarantee of Indebtedness, in respect of which recourse for payment (except
for customary exceptions for fraud, misrepresentation, misapplication of cash,
waste, environmental claims and liabilities, prohibited transfers, violations of
single purpose entity covenants, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guaranty or indemnification agreements in non-recourse or tax-exempt financings
of real estate, including those set forth on Schedule II) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) recourse for payment of such Holdco
Indebtedness (except for customary exceptions for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non-recourse or tax-exempt financings of real estate, including those set forth
on Schedule III) is contractually limited to the Equity Interests held by such
Single Asset Holding Company in such Single Asset Entity or (ii) such Single
Asset Holding Company has no assets other than Equity Interests in such Single
Asset Entity and cash and other assets of nominal value incidental to the
ownership of the such Single Asset Entity.
“Non-Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which an Investment was made by the REIT or a Subsidiary thereof after
January 9, 2014 pursuant to Section 7.03(e) and (ii) in respect of which the
Stabilization Date has not occurred on or prior to such date. Each reference to
Investments made pursuant to Section 7.03(e) in this definition shall be deemed
to also include, without duplication, Investments made after January 9, 2014 and
prior to the Closing Date of the type contemplated by Section 7.03(e).
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

-22-

--------------------------------------------------------------------------------




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
solely as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, with respect to any Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loan occurring on such date.
“Overnight Bank Funding Rate” means, for any day, the rate per annum comprised
of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions (as such composite rate
shall be determined by the FRBNY as set forth on its public website from time to
time) and published on the next succeeding Business Day by the FRBNY as an
overnight bank funding rate (from and after such date as the FRBNY shall
commence to publish such composite rate).
“Pari Passu Debt Incurrence” has the meaning specified in Section 10.20.
“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Obligations) of the Borrower or any Guarantor owing to Persons that are not
members of the Consolidated Group.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans, and such related rules, as and set forth in Sections 412, 430, 431, 432
and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

-23-

--------------------------------------------------------------------------------




“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Holders” means Ernest S. Rady and the Rady Affiliates.
“Permitted Investments” means Investments by the REIT, the Borrower or any of
their respective Subsidiaries made pursuant to Section 7.03(b)(iii), (c), (d),
or (e). Each reference to Investments made pursuant to Section 7.03(b)(iii),
(c), (d) or (e) in this definition shall be deemed to include, without
duplication, Investments made prior to the Closing Date pursuant to Section
7.03(b)(iii), (c), (d) or (e) of the Revolving Credit Agreement.
“Permitted Judgment Liens” means Liens permitted under Section 7.01(g) (solely
to the extent the aggregate amount of the judgments secured by such Liens under
Section 7.01(g) encumbering (x) Eligible Unencumbered Properties (and the income
therefrom and proceeds thereof) and (y) the Equity Interests of any Subsidiary
that owns or ground leases an Eligible Unencumbered Property (and any Subsidiary
of the Borrower that directly or indirectly owns any Equity Interests in such
Subsidiary) (and the income therefrom and proceeds thereof) does not exceed
$10,000,000).
“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the REIT or any Subsidiary
thereof to transfer property to the Borrower or any Guarantor, (ii) limitations
on the ability of the REIT or any Subsidiary to create, incur, assume or suffer
to exist Liens on Unencumbered Eligible Properties or the Equity Interests of
any Person that owns, or ground leases under an Eligible Ground Lease, an
Unencumbered Eligible Property (or the Equity Interest of any Subsidiary of the
Borrower that directly or indirectly owns any Equity Interests in such Person)
or (iii) any requirement that Pari Passu Obligations be secured on an “equal and
ratable basis” to the extent that the Obligations are secured.
“Permitted Subsidiary Guarantor Release” has the meaning specified in Section
10.20.
“Permitted Unencumbered Property Liens” means Liens permitted under Section
7.01(a), (b), (c), (f) and (h), Permitted Judgment Liens and Permitted Pari
Passu Encumbrances.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Portfolio Property” means any real property owned or ground leased by a
Subsidiary of the Borrower.
“Portfolio Property Net Operating Income” means, with respect to any Portfolio
Property for any fiscal quarter of the REIT, an amount equal to (i) the
aggregate gross revenues from the operation of such Portfolio Property from
tenants in occupancy and paying rent during such fiscal quarter (or, in the case
of a Hotel Property, from the operation of such Portfolio Property during such
fiscal quarter), minus (ii) all expenses and other proper charges incurred
during such fiscal quarter in connection with the operation of

-24-

--------------------------------------------------------------------------------




such Portfolio Property (including accruals for real estate taxes and insurance,
but excluding any management fees, debt service charges, income taxes,
depreciation, amortization and other non-cash expenses (including, without
limitation, non-cash write-offs (including with respect to straight line rents)
and mark-to-market adjustments)), which expenses and accruals shall be
calculated in accordance with GAAP; provided, that (i) in the case of a Hotel
Property that has been owned, or ground leased under an Eligible Ground Lease,
by one or more Subsidiaries of the Borrower for at least four consecutive full
fiscal quarters for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01(a) or (b), the Portfolio Property
Net Operating Income of such Hotel Property shall be, for any fiscal quarter of
the REIT, the average quarterly Portfolio Property Net Operating Income for the
four consecutive full fiscal quarter period ending on the last day of such
fiscal quarter of the REIT (with the Portfolio Property Net Operating Income for
each fiscal quarter included in such four fiscal quarter period being determined
in accordance with this definition without giving effect to this proviso) and
(ii) in the case of a Hotel Property that has not been owned, or ground leased
under an Eligible Ground Lease, by one or more Subsidiaries of the Borrower for
at least four consecutive full fiscal quarters for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
(b), the Portfolio Property Net Operating Income of such Hotel Property shall
be, for any fiscal quarter of the REIT, the average quarterly Portfolio Property
Net Operating Income for the period consisting of all of the full fiscal
quarters commencing after the date such Hotel Property was acquired (or after an
Eligible Ground Lease is entered into with respect to such Hotel Property, if
applicable) by a Subsidiary of the Borrower for which financial statements have
been provided to the Administrative Agent pursuant to Section 6.01(a) or (b)
(with the Portfolio Property Net Operating Income for each fiscal quarter
included in such period being determined in accordance with this definition
without giving effect to this proviso). For purposes of this definition, in the
case of any Portfolio Property that is owned, or ground leased pursuant to an
Eligible Ground Lease, by one or more Subsidiaries of the Borrower for at least
one full fiscal month of the REIT but less than one full fiscal quarter for
which financial statements have been provided to the Administrative Agent
pursuant to Section 6.01(a) or (b), the Portfolio Property Net Operating Income
of such Portfolio Property shall equal (x) if such Portfolio Property is owned,
or ground leased pursuant to an Eligible Ground Lease, for less than two full
fiscal months of the REIT, the Portfolio Property Net Operating Income of such
Portfolio Property calculated with respect to the then most recently ended
fiscal month of the REIT (instead of on the basis of a fiscal quarter as
otherwise contemplated herein), multiplied by 3 and (y) if such Portfolio
Property is owned, or ground leased pursuant to an Eligible Ground Lease, for at
least two full fiscal months of the REIT, the Portfolio Property Net Operating
Income of such Portfolio Property calculated with respect to the then most
recently ended two fiscal month period of the REIT (instead of on the basis of a
fiscal quarter as otherwise contemplated herein), multiplied by 3/2. For the
avoidance of doubt, for purposes of this definition, the Portfolio Property Net
Operating Income of any Portfolio Property that is owned, or ground leased
pursuant to an Eligible Ground Lease, by one or more Subsidiaries of the
Borrower for less than one full fiscal month of the REIT shall be $0.
“Prepayment Premium” has the meaning specified in Section 2.05(b).
“Pricing Grid” means (i) prior to the Investment Grade Pricing Effective Date,
the pricing grid set forth in the definition of “Leverage-Based Applicable Rate”
and (ii) on and after the Investment Grade Pricing Effective Date, the pricing
grid set forth in the definition of “Ratings-Based Applicable Rate.”
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(xi).
“Public Lender” has the meaning specified in Section 6.02.

-25-

--------------------------------------------------------------------------------




“Qualified Development Property” means, as of any date of determination, all or
any portion of a Portfolio Property which, on such date, is the subject of
ground-up development; provided that such Portfolio Property (or portion
thereof) will only constitute a Qualified Development Property (i) if all
requisite zoning requirements and land use requirements have been satisfied, and
all permits and approvals have been obtained for all grading, offsite and
infrastructure work necessary to improve the applicable Portfolio Property (or
portion thereof) as intended have been obtained, (ii) if physical site
improvement thereto has commenced and is continuing, and (iii) until the date on
which all applicable improvements thereto receive a final certificate of
occupancy or equivalent certification allowing legal occupancy thereof for its
intended purpose.
“Rady Affiliates” shall mean (i) all lineal descendants of Ernest S. Rady and
all spouses and adopted children of Ernest S. Rady and such descendants; (ii)
all trusts for the benefit of any person described in clause (i) and trustees of
such trusts; (iii) all legal representatives of any person or trust described in
clause (i) or (ii); and (iv) all partnerships, corporations, limited liability
companies or other entities Controlling, Controlled by or under common Control
with Ernest S. Rady or any person, trust or other entity described in clauses
(i), (ii) or (iii).
“Rating Agency” means any of S&P, Moody’s or Fitch.
“Ratings-Based Applicable Rate” means the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:
Pricing Level
Debt Ratings (S&P and Fitch/Moody’s)
Eurodollar Rate Loans
Base Rate Loans
I
≥ A- / A3
1.50 %
0.50 %
II
BBB+ / Baa1
1.55 %
0.55 %
III
BBB / Baa2
1.65 %
0.65 %
IV
BBB- / Baa3
1.90 %
0.90 %
V
<BBB-/Baa3
2.45%
1.45%

If at any time the Borrower has only a Debt Rating either from S&P or Moody’s,
then the Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable in the above Pricing Grid to such Debt Rating. If at any time the
Borrower has at least two (2) Debt Ratings, and such Debt Ratings are split,
then: (A) if the difference between the highest of such Debt Ratings and the
lowest of such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and
BBB- by S&P or Fitch), the Ratings-Based Applicable Rate shall be the rate per
annum that would be applicable in the above Pricing Grid if the highest of the
Debt Ratings were used; and (B) if the difference between the highest of such
Debt Ratings and the lowest of such Debt Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P) or more, the Ratings-Based Applicable Rate
shall be the rate per annum that would be applicable in the above Pricing Grid
if the rating that is one lower than the highest of the applicable Debt Ratings
were used. If at any time the Borrower has no Debt Rating or has only a Debt
Rating from Fitch, then the Ratings-Based Applicable Rate shall be the rate per
annum that would be applicable to Pricing Level V in the above Pricing Grid.
Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.” Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the REIT to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

-26-

--------------------------------------------------------------------------------




“Real Estate Investment Trust” means any Person that qualifies as a real estate
investment trust under Sections 856 through 860 of the Code.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Nonrecourse Indebtedness of such Person and Indebtedness under
the Loan Documents.
“Register” has the meaning specified in Section 10.06(c).
“Related Indemnified Person” has the meaning specified in Section 10.04(b).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Facility; provided that the portion of the Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Restatement Effective Date” has the meaning specified in the Revolving Credit
Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

-27-

--------------------------------------------------------------------------------




“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of January 9, 2014, by and among the Borrower, the REIT, a
guarantor, the other financial institutions parties thereto from time to time as
lenders and Bank of America, N.A., as administrative agent, as amended,
restated, supplemented, refinanced or replaced.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Section 2.10(b) Termination Date” has the meaning given to such term in Section
2.10(b).
“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien.
“Secured Recourse Indebtedness” means, as to any Person, Recourse Indebtedness
of such Person that constitutes Secured Indebtedness.
“Secured Total Asset Value” means, as of any time for the Consolidated Group,
the sum of (i) Total Asset Value, (ii) all cash and Cash Equivalents owned by
the Consolidated Group and (iii) the Consolidated Group Pro Rata Share of all
cash and Cash Equivalents owned by Unconsolidated Affiliates, in each case at
such time.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Consolidated Group as of that date determined in
accordance with GAAP.
“Significant Subsidiary” means, on any date of determination, each Subsidiary or
group of Subsidiaries of the REIT whose assets have an aggregate book value that
is greater than five percent (5.00%) of the aggregate book value of the assets
of the Consolidated Group (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the REIT subject to any of
the events specified in clause (f), (g) or (h) of Section 8.01).

-28-

--------------------------------------------------------------------------------




“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single real property and/or cash and other assets of nominal value
incidental to such Person’s ownership of such real property; (b) is engaged only
in the business of owning, developing and/or leasing such real property and
activities incidental thereto; and (c) receives substantially all of its gross
revenues from such real property. In addition, if the assets of a Person consist
solely of (i) Equity Interests in one or more other Single Asset Entities and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes of this Agreement (such an entity, a
“Single Asset Holding Company”).
“Single Asset Holding Company” has the meaning given that term in the definition
of “Single Asset Entity.”
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the REIT substantially in the form of Exhibit G.
“Specified Event of Default” means an Event of Default arising under Section
8.01(a) or (f).
“Stabilization Date” means, with respect to any Portfolio Property under
development in which an Investment was made by the REIT or a Subsidiary thereof
pursuant to Section 7.03(e) and subsequent to such Investment the construction
of such Portfolio Property has been substantially completed, the date that is
the earlier of (i) the last day of the first full fiscal quarter of the REIT
following substantial completion of such construction for which financial
statements have been provided to the Administrative Agent pursuant to Section
6.01(a) or (b) and in which Portfolio Property Net Operating Income of such
Portfolio Property for such fiscal quarter is greater than $0 and (ii) the last
day of the second full fiscal quarter of the REIT following substantial
completion of such construction in which financial statements have been provided
to the Administrative Agent pursuant to Section 6.01(a) or (b). Each reference
to Investments made pursuant to Section 7.03(e) in this definition shall be
deemed to include, without duplication, Investments made prior to the Closing
Date pursuant to Section 7.03(e) of the Revolving Credit Agreement.
“Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which an Investment was made by the REIT or a Subsidiary thereof after
January 9, 2014 pursuant to Section 7.03(e) and (ii) in respect of which the
Stabilization Date has occurred on or prior to such date. Each reference to
Investments made pursuant to Section 7.03(e) in this definition shall be deemed
to also include, without duplication, Investments made after January 9, 2014 and
prior to the Closing Date of the type contemplated by Section 7.03(e).

-29-

--------------------------------------------------------------------------------




“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the REIT.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01 and shall, unless
otherwise specified, include each Incremental Term Loan.

-30-

--------------------------------------------------------------------------------




“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
C‑2.
“Threshold Amount” means $35,000,000.
“Total Asset Value” means, as of any time for the Consolidated Group, without
duplication, (a) an amount equal (i) to the sum of the Portfolio Property Net
Operating Income of each Portfolio Property owned, or ground leased pursuant to
an Eligible Ground Lease, by the Consolidated Group for the then most recently
ended fiscal quarter of the REIT for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b)
(excluding each Disposed Portfolio Property, each Newly-Acquired Portfolio
Property and each Non-Stabilized Portfolio Property), divided by the Applicable
Capitalization Rate for each such Portfolio Property, multiplied by (ii) four,
plus (b) the acquisition cost paid by the applicable member(s) of the
Consolidated Group for each Newly-Acquired Portfolio Property, plus (c) the
aggregate book value of all Permitted Investments owned by the Consolidated
Group at such time, plus (d) the aggregate undepreciated book value of all
Qualified Development Properties and all Non-Stabilized Portfolio Properties at
such time, plus (e) the Consolidated Group Pro Rata Share of each of the items
referenced in clauses (a) through (d) of this definition (and the components
thereof) to the extent relating to Portfolio Properties, Permitted Investments,
Qualified Development Properties or Non-Stabilized Portfolio Properties, as
applicable, owned by Unconsolidated Affiliates; provided, that for purposes of
Section 7.03(b)(iii), (b)(iv), (c), (d) and (e), Total Asset Value shall also
include all cash and Cash Equivalents owned by the Consolidated Group at such
time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“TRS Subsidiary” means a Wholly-Owned Subsidiary of the REIT that is a “taxable
REIT subsidiary” under Section 856(l) of the Code.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
“Unencumbered Asset Value” means, as of any time for the Consolidated Group,
without duplication, (a) an amount equal to (i) the sum of the Unencumbered
Property NOI of each Unencumbered Eligible Property owned, or ground leased
under an Eligible Ground Lease, by the Consolidated Group for the then most
recently ended fiscal quarter of the REIT for which financial statements have
been provided to the Administrative Agent pursuant to Section 6.01(a) or (b)
(excluding each Unencumbered Eligible Property that is a Disposed Portfolio
Property, a Newly-Acquired Portfolio Property or a Non-Stabilized Portfolio
Property), divided by the Applicable Capitalization Rate for each such
Unencumbered Eligible Property, multiplied by (ii) four, plus (b) the
undepreciated book value at such time of each Unencumbered Eligible Property
that is a Qualified Development Property or a Non-Stabilized Portfolio Property,
plus (c) the acquisition cost paid by the applicable member(s) of the
Consolidated Group for each Unencumbered Eligible Property that is a
Newly-Acquired Portfolio Property; provided, that with respect to the
acquisition of any Newly-Acquired Property by a Controlled Joint Venture, only
the Loan Party Pro Rata Share of such acquisition cost attributable to the Loan
Parties’ interests in such Controlled Joint Venture shall be included in the
calculation of Unencumbered Asset Value; provided, further, that:



-31-

--------------------------------------------------------------------------------




(a)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are not office, retail or
multi-family properties (and, for purposes of determining compliance with such
20% limitation, if an Unencumbered Eligible Property is considered “multi-use”,
the Borrower shall be permitted to include the Unencumbered Property NOI of such
Unencumbered Eligible Property’s office, retail or multi-family component
without limitation under this clause (a)), with any excess over the foregoing
limit being excluded from the Unencumbered Asset Value;


(b)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are either owned by a
Controlled Joint Venture or ground leased under an Eligible Ground Lease, with
any excess over the foregoing limit being excluded from the Unencumbered Asset
Value;


(c)    not more than 10% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that constitute Qualified
Development Properties, with any excess over the foregoing limit being excluded
from the Unencumbered Asset Value; and


(d)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are referenced in clauses (b)
and (c) above, with any excess over the foregoing limit being excluded from the
Unencumbered Asset Value.
“Unencumbered Eligible Property” means, at any time, an Unencumbered Portfolio
Property that meets each of the following criteria at such time:
(a)    such Unencumbered Portfolio Property is located in the United States of
America;


(b)    such Unencumbered Portfolio Property (and the income therefrom and
proceeds thereof) is not subject to any Liens or other encumbrances (other than
Permitted Unencumbered Property Liens), and such Unencumbered Portfolio Property
is in good order and condition and is free of all title, survey and other
defects (other than defects constituting Permitted Unencumbered Property Liens);


(c)    the Equity Interests of each Person that directly owns or ground leases
an interest in such Unencumbered Portfolio Property (the “Direct Owner”), and
those of each Subsidiary of the Borrower that directly or indirectly owns any
Equity Interests of each Direct Owner (each an “Indirect Owner”), are not junior
in any manner to any other class of Equity Interests in such Person or subject
to any Liens or other encumbrances (other than Liens permitted under Section
7.01(a), (b) or (l));


(d)    no Direct Owner or Indirect Owner of such Unencumbered Portfolio Property
shall have any Indebtedness (other than the Obligations and other Indebtedness
permitted under Section 7.02) and shall not be subject to any proceedings under
any Debtor Relief Law;


(e)    such Unencumbered Portfolio Property is free of Hazardous Materials
except as would not materially affect the value of such Unencumbered Portfolio
Property;


(f)    such Unencumbered Portfolio Property is free and clear of all negative
pledges or any restrictions on the ability of the Subsidiary of the Borrower
that owns or ground leases such Unencumbered Portfolio Property to transfer or
encumber such Unencumbered Portfolio Property, except for (1) Permitted Pari
Passu Encumbrances, and the restrictions on Liens, assignments and transfers of
assets existing on the Closing Date and set forth on Schedule 7.09 and (2)
customary

-32-

--------------------------------------------------------------------------------




restrictions on Liens, assignments and transfers of assets contained in leases,
licenses and other Contractual Obligations entered into in the ordinary course
of business that (x) do not prevent the grant of a Lien on such Unencumbered
Portfolio Property to secure the Obligations, (y) would not prevent a mortgagee
of such Unencumbered Portfolio Property from transferring such Unencumbered
Portfolio Property in the event such mortgagee were to foreclose on its Lien on
such Unencumbered Portfolio Property and (z) do not materially impair or
interfere in the use or operations of such Unencumbered Portfolio Property or
the Administrative Agent’s and the Lenders’ rights and remedies under the Loan
Documents; and


(g)    in the case of an Unencumbered Portfolio Property other than a Qualified
Development Property, after giving pro forma effect to the inclusion of such
Unencumbered Portfolio Property as an Unencumbered Eligible Property, the
aggregate minimum occupancy for all Unencumbered Portfolio Properties (other
than Hotel Properties) included in the calculation of Unencumbered Asset Value
shall be at least 80%;
provided, that (i) an Unencumbered Portfolio Property shall not constitute an
Unencumbered Eligible Property unless and until the Borrower has delivered to
the Administrative Agent a certificate signed by a Responsible Officer of the
Borrower designating such Unencumbered Portfolio Property as an “Unencumbered
Eligible Property” and certifying that such Unencumbered Portfolio Property
satisfies each of the eligibility criteria set forth in clauses (a) through (g)
above (or, in the case an Unencumbered Portfolio Property that satisfies each of
the eligibility criteria set forth in clauses (a) through (g) above on the
Closing Date, is listed on Schedule III hereto), (ii) if at any time any
Unencumbered Portfolio Property that is included as an “Unencumbered Eligible
Property” (whether on the Closing Date or at any thereafter) ceases to satisfy
any of the eligibility criteria set forth in clauses (a) through (g) above, such
Unencumbered Portfolio Property shall automatically cease to be an Unencumbered
Eligible Property at such time and the Borrower shall promptly notify the Lender
in writing thereof and (iii) the Borrower may rescind the designation of any
Unencumbered Portfolio Property as an “Unencumbered Eligible Property” at any
time by providing written notice thereof to the Administrative Agent so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the Loan Parties are in pro forma compliance with the
financial covenants contained in Section 7.11(a) through (f) after giving effect
thereto.
Notwithstanding anything to the contrary contained herein, an Unencumbered
Portfolio Property shall not be deemed an Unencumbered Eligible Property if any
Direct Owner or Indirect Owner thereof that is not a Guarantor is obligated in
respect of any outstanding Indebtedness for borrowed money that constitutes
Recourse Indebtedness.
“Unencumbered Portfolio Property” means any real property (i) that is 100%
directly owned by one or more Wholly-Owned Subsidiaries of the Borrower that are
Guarantors; (ii) that is 100% owned directly by a Controlled Joint Venture or
(iii) in which one or more Wholly-Owned Subsidiaries of the Borrower that are
Guarantors or a Controlled Joint Venture, as applicable, holds a 100% ground
leasehold interest under an Eligible Ground Lease; provided, that in the case of
clauses (i) and (iii) of this definition, if the Exemption Conditions exist at
any time with respect to a Wholly-Owned Subsidiary of the Borrower that owns or
ground leases all or any portion of such real property, the requirement that
such Wholly-Owned Subsidiary be a Guarantor shall not apply to such Wholly-Owned
Subsidiary.
“Unencumbered Property NOI” means, with respect to any Unencumbered Eligible
Property for any fiscal quarter of the REIT, an amount equal to (a) the
Portfolio Property Net Operating Income of such Unencumbered Eligible Property
for such fiscal quarter, minus (b) the Annual Capital Expenditure Adjustment
with respect to such Unencumbered Eligible Property for such fiscal quarter;
provided, that if an Unencumbered Eligible Property is owned, or ground leased
under an Eligible Ground Lease, by a Controlled

-33-

--------------------------------------------------------------------------------




Joint Venture, the Unencumbered Property NOI of such Unencumbered Eligible
Property shall, for such period, be the Loan Party Pro Rata Share of such
Unencumbered Property NOI.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Cash Amount” means, as of any date, an amount equal to the greater
of (a) the excess of (i) the aggregate amount of cash and Cash Equivalents of
the Consolidated Group on such date that are not subject to any pledge, Lien or
control agreement (excluding statutory Liens in favor of any depositary bank
where such cash is maintained), minus (ii) the sum of (x) $15,000,000, plus (y)
amounts included in the foregoing clause (i) that are held in the name of, or in
the possession or control of a Person (other than any possession or control by
such Person arising solely from such Person acting in its capacity as a
depository or financial intermediary for, or on behalf of, a member of the
Consolidated Group) that is not the REIT, the Borrower or any their respective
Subsidiaries as deposits or security for contractual obligations plus (z) the
“Total Revolving Credit Outstandings” (or similar defined term) under the
Revolving Credit Agreement on such date and (b) $0.
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness.
“Unused Fee” has the meaning specified in Section 2.09(a).
“U.S. Bank” means U.S. Bank National Association.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,

-34-

--------------------------------------------------------------------------------




supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03.    Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Consolidated
Group shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the REIT and its Subsidiaries or the
Consolidated Group or to the determination of any amount

-35-

--------------------------------------------------------------------------------




for the REIT and its Subsidiaries or the Consolidated Group on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the REIT or the Consolidated Group, as applicable,
is required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.


1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05.    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto or to LIBOR.


1.06.    [Intentionally Omitted].


1.07.    GNMA Securities. For purposes of determining the value of Cash
Equivalents as of any date, the value of GNMA Securities that are included as
Cash Equivalents on such date shall be 95% of the marked-to-market value of such
GNMA Securities determined in accordance with GAAP as of the last day of the
then most recently ended fiscal quarter of the REIT.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.    The Term Loans.     Subject to the terms and conditions set forth
herein, each Lender severally agrees to make term loans to the Borrower from
time to time in Dollars (each such advance a “Term Loan”) on any Business Day
during the period commencing on the Closing Date and ending on the date that is
six months after the Closing Date (such period, the “Availability Period”) in an
aggregate principal amount not to exceed the Commitments for all Lenders;
provided, that (i) no Lender shall be required to make any Term Loan in excess
of its Commitment, (ii) the Borrower may not request more than four (4) advances
and (iii) each advance must be in an integral multiple $25,000,000. Once
advanced, each Term Loan shall be aggregated with all prior Term Loans. Each
such Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not reborrowed. Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.


2.02.    Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Term Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall

-36-

--------------------------------------------------------------------------------




be in a principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $300,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Term Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.


(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Term Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in Section
2.02(a). In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of U.S. Bank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in U.S. Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)After giving effect to a Borrowing, all conversions of Term Loans from one
Type to the other, and all continuations of Term Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect.


2.03.    [Intentionally Omitted].


2.04.    [Intentionally Omitted].



-37-

--------------------------------------------------------------------------------




2.05.    Prepayments; Prepayment Premium.


(a)Optional. Subject to the provisions of Section 2.05(b), the Borrower may,
upon notice to the Administrative Agent (which notice, in the case of a
termination of the full amount of the Facility and prepayment of all Loans in
connection therewith, may state that it is conditioned on the Borrower receiving
proceeds of other financing, in which case such notice may be revoked by the
Borrower (by providing notice to the Administrative Agent) if such financing is
not received by the Borrower on or prior to the proposed termination date of the
Facility and prepayment of all Loans in connection therewith), at any time or
from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $300,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans and each Facility to which such prepayment
shall apply. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the Facility). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.19, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of the Facility.


(b)Prepayment Premium. Any payment (whether voluntary or otherwise) of the Term
Loans which occurs on or prior to the second anniversary of the Closing Date
shall be subject to, and the Borrower agrees to pay to the Administrative Agent
for the ratable account of the Lenders, a prepayment premium (the “Prepayment
Premium”) equal to (x) if such prepayment occurs on or prior to the first
anniversary of the Closing Date, 2.00% of the principal amount of the Term Loans
so repaid, and (y) if such prepayment occurs after the first anniversary of the
Closing Date but on or prior to the second anniversary of the Closing Date,
1.00% of the principal amount of the Term Loans so repaid. The Prepayment
Premium shall be due and payable on the date of any applicable prepayment.


2.06.    Termination or Reduction of Commitments. Each Lender’s Commitment shall
be (a) reduced to zero automatically and permanently on the last day of the
Availability Period (after giving effect to any Term Loans to be advanced on
such date), or, if earlier, concurrently with the funding of all of such
Lender’s unadvanced Commitment (such date of termination, the “Availability
Termination Date”) and (b) reduced in an amount equal to such Lender’s
Applicable Percentage of each Term Loan concurrently with the funding thereof by
such Lender.


2.07.    Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Term Loans outstanding on such
date.


2.08.    Interest.


(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate then applicable to Eurodollar Rate
Loans and (ii) each

-38-

--------------------------------------------------------------------------------




Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate then applicable to Base Rate Loans.


(b)(i) While any Specified Event of Default exists, or upon the request of the
Required Lenders while any Financial Covenant Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09.    Fees.


(a)Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
line fee (the “Unused Fee”) equal to 0.20% per annum times the average daily
unused Commitments. The Unused Fee shall accrue at all times from the first day
of the Availability Period until, but excluding, the Availability Termination
Date, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Availability
Termination Date. The Unused Fee shall be calculated quarterly in arrears.


(b)Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii)     The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which may result in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Consolidated Group or for any other reason, the
Borrower or the Lenders determine that (i) the Consolidated

-39-

--------------------------------------------------------------------------------




Total Leverage Ratio as calculated by the REIT as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.08(b) or under Article VIII. The Borrower’s obligations under
this paragraph shall survive for a period of nine (9) months following the
termination of the Facility and the repayment of all other Obligations hereunder
(the last day of such nine-month period being referred to herein as the “Section
2.10(b) Termination Date”); provided, that if after the Section 2.10(b)
Termination Date it is discovered that there was an inaccuracy in the
calculation of the Consolidated Total Leverage Ratio for a period ending prior
to the termination of the Facility and repayment in full of the Obligations, and
such inaccuracy (x) resulted from the gross negligence, willful misconduct or
fraud of the REIT and (y) gives rise to obligations under this Section 2.10(b),
then such obligations of the Borrower under this paragraph shall nevertheless
survive the Section 2.10(b) Termination Date and shall be due and payable by the
Borrower on the date of discovery of such inaccuracy.
2.11.    Evidence of Debt.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the written request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Term Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.


2.12.    Payments Generally; Administrative Agent’s Clawback.


(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.



-40-

--------------------------------------------------------------------------------




(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any

-41-

--------------------------------------------------------------------------------




date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f)Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


2.13.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or to any assignee or participant, other than an assignment to the
REIT, the Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

-42-

--------------------------------------------------------------------------------




2.14.    [Intentionally Omitted].


2.15.    [Intentionally Omitted].


2.16.    [Intentionally Omitted].


2.17.    Increase in Facility.


(a)    Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent, the Borrower may from time to time request
an increase in the Facility by an amount (in the aggregate for all such
requests) not exceeding $50,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000 (or such lesser amount as
the Borrower and the Administrative Agent may agree), and (ii) the Borrower may
make a maximum of two such requests. At the time of sending such notice, the
Borrower shall specify the identity of each Lender and each Eligible Assignee to
whom the Borrower proposes any portion of such increase in the Facility be
allocated; provided, however, that (i) any existing Lender approached to provide
all or a portion of such increase in the Facility may elect or decline, in its
sole discretion, to provide all or a portion of such increase in the Facility
offered to it (and any Lender that has failed to respond to any such request
shall be deemed to have declined to participate in such increase in the
Facility), (ii) no Lender or Eligible Assignee providing such increase shall be
an Ineligible Institution, (iii) each Lender and Eligible Assignee providing
such increase shall be subject to the consent of the Administrative Agent (not
to be unreasonably withheld) to the extent an assignment of Term Loans to such
Person would require consent of the Administrative Agent under Section 10.06 and
(iv) any Eligible Assignee providing any portion of such increase in the
Facility that is not an existing Lender (such Eligible Assignee, a “New Lender”)
shall become a Lender pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel (a “Joinder
Agreement”). Any increase in the Facility pursuant to this Section 2.17 shall be
in the form of one or more additional term loans made to the Borrower (any such
term loan being referred to herein as an “Incremental Term Loan”).
(b)    Effective Date and Allocations. If the Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.


(c)    Conditions to Effectiveness of Increase. As conditions precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (3) that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01 and (B) no Default exists,
(ii) the Administrative Agent shall have received (x) a Joinder Agreement for
each New Lender, if any, participating in such increase in the Facility, which
Joinder Agreement shall be duly executed by the Borrower and such New Lender and
acknowledged and consented to (if required) in writing by the

-43-

--------------------------------------------------------------------------------




Administrative Agent, (y) written confirmation from each existing Lender, if
any, participating in such increase of the amount of the Incremental Term Loan
that it has committed to make and (z) all fees agreed to by the Borrower and the
Administrative Agent with respect to such Incremental Term Loan and required to
be paid on or before the Increase Effective Date, (iii) the Administrative Agent
shall have received a written notice setting forth the Type of Incremental Term
Loans being requested not later than 11:00 a.m. three Business Days prior to the
Increase Effective Date (if the Incremental Term Loans requested are Eurodollar
Rate Loans), and (iv) on the Increase Effective Date (if the Incremental Term
Loans requested are Base Rate Loans) all of the conditions set forth in Section
4.02 shall be satisfied with respect to the funding of such Incremental Term
Loans.
   
(d)    Funding of Incremental Term Loans. On the Increase Effective Date, each
existing Lender participating in such increase and each New Lender shall,
subject to the satisfaction of the foregoing terms and conditions, make its
Incremental Term Loan to the Borrower. All terms and provisions of the
Incremental Term Loans shall be identical to the Term Loans and, unless
otherwise expressly provided herein or in the other Loan Documents, all
references herein and in the other Loan Documents to “Term Loans” and “Loans”
shall include the Incremental Term Loans.


(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.


2.18.    [Intentionally Omitted].
 
2.19.    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders.”


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the

-44-

--------------------------------------------------------------------------------




principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded by the Appropriate Lenders pro rata in accordance with the
applicable Commitments hereunder. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.19(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(iii)Certain Fees.


(A)No Lender that is a Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)With respect to any fee payable under Section 2.09(a) not required to be paid
to any Defaulting Lender pursuant to clause (A) above, the Borrower shall not be
required to pay the remaining amount of any such fee.


(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender shall no longer be a Defaulting Lender hereunder; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.    Taxes
  
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the Withholding
Agent) require the deduction or withholding of any Tax from any such payment by
the Withholding Agent, then such Withholding Agent shall be entitled to make
such deduction or withholding in accordance with applicable law and upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


(ii)If any Withholding Agent shall be required by any applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Withholding Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required in accordance with applicable Law and based upon
the information and documentation it has received pursuant to subsection (e)
below, (B) such Withholding Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable

-45-

--------------------------------------------------------------------------------




Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the relevant Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.


(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly

-46-

--------------------------------------------------------------------------------




completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)the Administrative Agent and any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
the Administrative Agent or such Lender becomes the Administrative Agent or a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)executed originals of IRS Form W-8ECI;


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or



-47-

--------------------------------------------------------------------------------




(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative. Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient

-48-

--------------------------------------------------------------------------------




is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Borrower pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


3.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


3.03.    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan or (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan (in each case
with respect to clause (a)(i) above, “Impacted Loans”) or (b) the Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation

-49-

--------------------------------------------------------------------------------




of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of the first sentence of this section,
the Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent determines, or the affected Lenders
notify the Administrative Agent and the Borrower, that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
3.04.    Increased Costs; Reserves on Eurodollar Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other similar assessment) against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender or Recipient (except
any reserve requirement contemplated by Section 3.04(e));


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender or Recipient of making, converting to, continuing or maintaining any Loan
the interest on which is determined by reference to the Eurodollar Rate (or, in
the case of clauses (i) and (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender or
Recipient or to reduce the amount of any sum received or receivable by such
Lender or Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Recipient, the Borrower will pay to
such Lender or Recipient such additional amount or amounts as will compensate
such Lender or Recipient for such additional costs incurred or reduction
suffered.

-50-

--------------------------------------------------------------------------------




(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).


(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.


3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

-51-

--------------------------------------------------------------------------------




including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any lost profit or
loss of margin or Applicable Rate). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06.    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
    
3.07.    Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01.    Conditions of Effectiveness. This Agreement shall become effective on
and as of the first date (the “Closing Date”) on which all of the following
conditions precedent shall have been satisfied:


(a)The Administrative Agent’s receipt of the following, each of which shall be
original, or e-mail (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:


(i)executed counterparts of this Agreement and the Guaranty;


(ii)a Term Note executed by the Borrower in favor of each Lender requesting a
Term Note prior to the Closing Date;



-52-

--------------------------------------------------------------------------------




(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and each
Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;


(vi)a favorable opinion of in-house counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;


(vii)a favorable opinion of Venable LLP, local counsel to the Loan Parties in
Maryland, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;


(viii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


(ix)a certificate signed by a Responsible Officer of the Borrower certifying
that (1) the conditions specified in this Section 4.01 have been satisfied
(other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01) and (2) no action, suit, investigation or
proceeding is pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Authority related to the credit
facility being provided under this Agreement or that could reasonably be
expected to have a Material Adverse Effect;
(x)a Solvency Certificate from the Loan Parties certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, any Credit Extension to occur on the Closing Date), the REIT and its
Consolidated Subsidiaries, on a consolidated basis, are Solvent;


(xi)a duly completed Compliance Certificate as of the Closing Date (giving pro
forma effect to the transactions to occur on the Closing Date, including,
without limitation, all Credit Extensions to occur on the Effective Date),
signed by a Responsible Officer of Borrower (such certificate being referred to
herein as the “Pro Forma Closing Date Compliance Certificate”); and


(xii)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Arranger reasonably may require.



-53-

--------------------------------------------------------------------------------




(b)(i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.


(c)All due diligence with respect to the REIT, the Borrower and their respective
Subsidiaries, in scope and determination satisfactory to the Administrative
Agent, Arrangers and the Lenders in their sole discretion, shall have been
completed.


(d)There shall not have occurred since December 31, 2015 any event or condition
that has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.


(e)Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) (limited to the fees and expenses of one primary counsel,
one specialty counsel in each specialty and one local counsel in each local
jurisdiction) to the extent invoiced prior to or on the first Business Day prior
to the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.
4.02.    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Term Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:


(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of the
proposed Credit Extension, except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (ii) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof; and


(c)The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.



-54-

--------------------------------------------------------------------------------




Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each of the REIT and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in each case referred to in clause (b) or (c)
hereof, to the extent the same could not reasonably be expected to have a
Material Adverse Effect.


5.03.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or (b) the
exercise by the Administrative Agent or any Lender of its rights or remedies
under the Loan Documents, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.


5.04.    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, or by general equitable principles
relating to enforceability.



-55-

--------------------------------------------------------------------------------




5.05.    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and its results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)The unaudited consolidated balance sheet of the Consolidated Group dated
September 30, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Group as of the date thereof and its results of operations, cash flows and
changes in shareholders’ equity for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
  
(c)Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


(d)The consolidated forecasted balance sheet, statement of income and cash flows
of the Consolidated Group delivered pursuant to Section 6.01(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions the
Borrower believed to be reasonable at the time made; provided, such forecasts
are not to be viewed as facts and that actual results during the period or
periods covered by such forecasts may differ from such forecasts and that the
differences may be material.


5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


5.07.    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


5.08.    Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.


5.09.    Environmental Compliance.


(a)The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a

-56-

--------------------------------------------------------------------------------




result thereof the Borrower has reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(b)Except as could not reasonably be expected to have a Material Adverse Effect
(i) none of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, is listed or formally proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no and, to the knowledge of the
Loan Parties and their Subsidiaries, have never been any underground or
above-ground storage tanks for storage of Hazardous Materials on or at any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iii) there are
no and to the knowledge of the Loan Parties and their Subsidiaries after due
inquiry never have been any surface impoundments, septic tanks, pits, sumps or
lagoons in which Hazardous Materials are being or have been treated, stored or
disposed on any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to the knowledge of the Loan Parties after due inquiry, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iv) there is no asbestos or asbestos-containing material on, at
or in any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (v) Hazardous Materials have not been Released on, at, under
or from any property currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries.


(c)(i) Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except as set forth on Schedule 5.09(c) or as could not
reasonably be expected to result in a Material Adverse Effect, or with respect
to any such investigation or assessment or remedial or response action initiated
after the Closing Date, as disclosed to the Administrative Agent in writing; and
(ii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner,
either of which could not reasonably expected to result in a Material Adverse
Effect.


(d)Except as set forth on Schedule 5.09(d), the Loan Parties and their
respective Subsidiaries: (i) are, and within the period of all applicable
statutes of limitation have been, in compliance in all respects with all
applicable Environmental Laws, except to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect; (ii)
hold all material Environmental Permits (each of which is in full force and
effect) required for any of their current or intended operations or for each
property owned, leased, or otherwise operated by any of them; (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits that pertain to any of their
properties, except as could not reasonably be expected to have a Material
Adverse Effect; and (iv) in each case to the extent within the control of the
Loan Parties and their respective Subsidiaries, each of their Environmental
Permits will be timely renewed and complied with, any additional Environmental
Permits that may be required of any of them will be timely obtained and complied
with, without material expense, and compliance with any Environmental Law that
is or is expected to become applicable to any of them will be timely attained
and maintained, without material expense.


5.10.    Insurance. The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.

-57-

--------------------------------------------------------------------------------






5.11.    Taxes. Each Loan Party and each of its Subsidiaries has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed material tax
assessment or other claim against, and no material tax audit with respect to,
any Loan Party or any Subsidiary thereof. Except as set forth on Schedule 5.11,
on the Closing Date, neither any Loan Party nor any Subsidiary thereof is party
to any tax sharing, tax indemnification or other similar agreement. Except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect, neither any Loan Party nor any of its Subsidiaries
has ever “participated” in a “listed transaction” or a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4.
 
5.12.    ERISA Compliance.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b)There are no pending or, to the best knowledge of the Borrower, threatened in
writing, claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.


(d)Neither the REIT nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than those listed on Schedule 5.12(d) hereto.



-58-

--------------------------------------------------------------------------------




5.13.    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Persons and in the amounts specified on Part (a) of Schedule 5.13.
Set forth on Part (b) of Schedule 5.13 is, as of the Closing Date, a complete
and accurate list of all Loan Parties, showing (as to each Loan Party) the
jurisdiction of its incorporation or organization, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation or organization.


5.14.    Margin Regulations; Investment Company Act.


(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the REIT and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.02 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.


(b)None of the Loan Parties is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.


5.15.    Disclosure. No written report, financial statement, certificate or
other information furnished by or at the direction of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document which, when taken as a whole, contained at the
time of delivery any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projections, estimates and other forward-looking
information, the Borrower and the REIT represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.


5.16.    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17.    Intentionally Omitted.


5.18.    Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries owns, or possesses the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person (except for such conflicts
that could not reasonably be expected to have a Material Adverse Effect). To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part

-59-

--------------------------------------------------------------------------------




or other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened in writing, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


5.19.    Solvency. The REIT and its Consolidated Subsidiaries, on a consolidated
basis, are Solvent.


5.20.    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.21.    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of its
Subsidiaries or any ERISA Affiliates as of the Closing Date and neither any Loan
Party nor any Subsidiary thereof has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.22.    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws


(a)The REIT, its Subsidiaries and their respective officers and employees and to
the knowledge of the REIT, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the REIT, any Subsidiary or to the knowledge of the REIT or such Subsidiary any
of their respective directors, officers or employees, is a Sanctioned Person.
Neither the Term Loan, use of the proceeds of the Term Loans nor the other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.


(b)Neither the making of the Loans hereunder nor the use of the proceeds thereof
will violate the PATRIOT Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The REIT and its Subsidiaries are in compliance in all material respects with
the PATRIOT Act.


5.23.    REIT Status; Stock Exchange Listing. The REIT is qualified as a Real
Estate Investment Trust. The shares of common Equity Interests of the REIT are
listed on the New York Stock Exchange.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each of the REIT and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of their respective Subsidiaries to:
6.01.    Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:


(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT (or, if earlier, 15 days after the date required to be
filed with the SEC) (commencing with the fiscal

-60-

--------------------------------------------------------------------------------




year ended December 31, 2015), a consolidated balance sheet of the Consolidated
Group as at the end of such fiscal year, and the related consolidated statements
of income or operations, changes in shareholders’ equity, and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except for a
qualification or an exception to the extent related to the maturity or
refinancing of the Loans or any loans or obligations under the Revolving Credit
Agreement);


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the REIT (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ending March 31, 2016), a consolidated balance sheet of
the Consolidated Group as at the end of such fiscal quarter, and the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the REIT’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity and cash flows for the portion of
the REIT’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the REIT as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP, subject only to customary
year-end audit adjustments and the absence of footnotes; and


(c)as soon as available, but in any event at least 15 days before the end of
each fiscal year of the Consolidated Group on a consolidated basis, including
forecasts prepared by management of the REIT, in form reasonably satisfactory to
the Administrative Agent, of consolidated balance sheets and statements of
income or operations and cash flows of the Consolidated Group on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs).


As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02.    Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent:


(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
(which certificate may be limited or eliminated to the extent required by
accounting rules or guidelines) certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;


(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
REIT (which delivery may, unless the Administrative Agent, or a Lender through
the Administrative Agent requests executed originals, be by electronic
communication

-61-

--------------------------------------------------------------------------------




including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);


(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;


(d)promptly after the same are available, (x) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equityholders of the REIT, (y) copies of each annual
report, proxy, financial statement or other financial report sent to the limited
partners of the Borrower, and (z) copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary thereof files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(e)promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;


(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each material notice or
other material written correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;


(g)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;


(h)as soon as available, but in any event within 30 days after the end of each
fiscal year of the REIT, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify; and


(i)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the REIT posts such
documents, or provides a link thereto on the REIT’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the REIT’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the

-62-

--------------------------------------------------------------------------------




Borrower (through the Administrative Agent) to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender (through the Administrative Agent) and (ii) the Borrower
shall notify the Administrative Agent (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it (through the Administrative Agent) or maintaining
its copies of such documents.
The Borrower and the REIT hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the REIT or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.03.    Notices. Promptly notify the Administrative Agent:


(a)of the occurrence of any Default;


(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws, in each case that has resulted or
could reasonably be expected to result in a Material Adverse Effect;


(c)of the occurrence of any ERISA Event;


(d)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; or



-63-

--------------------------------------------------------------------------------




(e)of any announcement by Moody’s, Fitch or S&P of any change or possible change
in a Debt Rating; provided, that the provisions of this clause (e) shall not
apply at any time prior to the Investment Grade Pricing Effective Date.


Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04.    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and adequate reserves in accordance with GAAP are being maintained by the
REIT, the Borrower or such Subsidiary; (ii) all lawful claims which, if unpaid,
would by law become a Lien upon its property (other than a Lien permitted under
Section 7.01) unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are maintained; (iii) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, but only to the extent the failure to pay such
Indebtedness would constitute an Event of Default and (iv) all of its other
obligations and liabilities, except as could not reasonably be expected to have
a Material Adverse Effect; and (b) timely file all material tax returns required
to be filed.


6.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


6.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.


6.07.    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the REIT, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and, in the case of all liability insurance maintained by
a Loan Party, shall (i) provide for not less than 30 days’ (or 10 days in the
case of termination for failure to pay premiums) prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance and
(ii) name the Administrative Agent as additional insured on behalf of the
Lenders.



-64-

--------------------------------------------------------------------------------




6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including, without limitation, all Anti-Corruption
Laws and applicable Sanctions) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the REIT, its
Subsidiaries and their respective directors, officers, employees and agents
with  Anti-Corruption Laws and applicable Sanctions.


6.09.    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the REIT, the Borrower or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the REIT, the Borrower or such Subsidiary, as the case may be.


6.10.    Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided, that the Borrower shall be permitted to have its representatives
present during any such discussions with its independent public accountants),
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that so long as no Event of Default
has occurred and is continuing, (x) no more than one (1) such visit and
inspection by the Administrative Agent during any year shall be at the expense
of the Borrower and (y) any such visit and inspection by a Lender shall be at
the sole expense of such Lender; provided, further, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


6.11.    Use of Proceeds. Use the proceeds of the Credit Extensions solely for
general corporate purposes, including refinancing existing Indebtedness, working
capital, the payment of capital expenses, acquisitions and development and
redevelopment of Portfolio Properties, and for Restricted Payments by the REIT,
in each case not in contravention of any Law or of any Loan Document.


6.12.    Additional Guarantors. With respect to (i) any Person that is or
becomes a Subsidiary (other than an Excluded Subsidiary) of the Borrower after
the Closing Date, and/or (ii) any Subsidiary of the Borrower that ceases to be
an Excluded Subsidiary after the Closing Date, on or prior to such time that
such Person becomes a Subsidiary (other than an Excluded Subsidiary) or ceases
to be an Excluded Subsidiary, as applicable, unless the Exemption Conditions
exist at such time with respect to such Person, (w) cause such Person to execute
a joinder agreement to the Guaranty Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (x) deliver to the Administrative
Agent (A) the items referenced in Section 4.01(a)(iv), (v) and (viii) with
respect to such Person and (B) if reasonably requested by the Administrative
Agent, a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Administrative Agent), addressed to the Administrative Agent
and each Lender, as to such matters concerning such Person and the Loan
Documents to which such Person is a party as the Administrative Agent may
reasonably request, (y) provide the Administrative Agent with the U.S. taxpayer
identification for such Person (or the equivalent thereof, in the event such
Person is not organized under the laws of the United States, any State thereof
or the District of Columbia) and (z) provide the Administrative Agent and each
Lender with all

-65-

--------------------------------------------------------------------------------




documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
and the results of any such “know your customer” or similar investigation
conducted by Administrative Agent or any Lender shall be satisfactory to
Administrative Agent or such Lender in all respects.


6.13.    Compliance with Environmental Laws. Comply, and take commercially
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for the operations at each of its properties, except as could
not reasonably be expected to have a Material Adverse Effect, at each of its
other properties; and conduct any investigation, study, sampling and testing,
and undertake any cleanup, response or other corrective action required under
and in material compliance with Environmental Law to remediate all Hazardous
Materials at, on, under or emanating from any of its properties, except as could
not reasonably be expected to have a Material Adverse Effect, at each of its
other properties; provided, however, that neither the REIT nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
  
6.14.    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent and the Lenders the rights granted or now or hereafter intended to be
granted to them under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.


6.15.    Maintenance of REIT Status; New York Stock Exchange Listing. The REIT
will at all times qualify for taxation as a Real Estate Investment Trust. The
REIT will also at all times be listed on the New York Stock Exchange.


6.16.    Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



-66-

--------------------------------------------------------------------------------




ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the REIT and the
Borrower shall not, nor shall they permit any of their respective Subsidiaries
to, directly or indirectly:
7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:


(a)Liens pursuant to any Loan Document;


(b)Liens for taxes not yet due or Liens for taxes which are being contested in
good faith and by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;


(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;


(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(f)easements, rights-of-way, restrictions, restrictive covenants, encroachments,
protrusions and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person,
and any replacement, extension or renewal of any such Lien;


(g)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);


(h)The rights of tenants under leases and subleases of, and the rights of
managers under management agreements in respect of, Portfolio Properties, in
each case entered into in the ordinary course of business consistent with past
practice of the REIT and its Subsidiaries provided, that (i) such leases and
subleases contain market terms and conditions (excluding rent) and (ii) such
Liens do not secure any Indebtedness;


(i)Liens encumbering assets of a Loan Party or Subsidiary thereof not otherwise
permitted under this Section 7.01; provided, that (i) such Liens do not at any
time encumber any Unencumbered

-67-

--------------------------------------------------------------------------------




Eligible Property, (ii) such Liens do not at any time encumber the Equity
Interests of any Person who owns or ground leases an Unencumbered Eligible
Property (or the Equity Interests of any direct or indirect Subsidiary of the
Borrower that owns any Equity Interests in such Person) and (iii) after giving
pro forma effect to the incurrence of any such Lien (and all Indebtedness and
other obligations secured thereby), the Loan Parties are in compliance with the
financial covenants contained in Section 7.11(a) through (f);


(j)Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any Unencumbered Eligible Property,
(ii) such Liens do not at any time encumber the Equity Interests of any Person
who owns or ground leases an Unencumbered Eligible Property (or the Equity
Interests of any direct or indirect Subsidiary of the Borrower that owns any
Equity Interests in such Person), (iii) in the case of any such Lien incurred by
a Loan Party, such Lien does not encumber any property other than the property
financed by such Indebtedness, (iv) in the case of any such Lien incurred by a
Subsidiary that is not a Loan Party, such Lien does not encumber any property
other than the property of such Subsidiary and (v) the Indebtedness secured
thereby does not exceed the cost or fair market value of the property encumbered
thereby (as of the date of the incurrence of such Indebtedness), whichever is
lower;


(k)All Liens with respect to any Portfolio Property (other than an Unencumbered
Eligible Property) that are existing on the date such Portfolio Property is
acquired or ground leased by a Subsidiary of the Borrower, to the extent such
Liens are disclosed in the title report for such Portfolio Property received by
such Subsidiary on or prior to the date of such acquisition or ground lease;


(l)in the case of Equity Interests of a Controlled Joint Venture, buy/sell
rights with respect to such Equity Interests on customary terms and conditions;


(m)Liens existing on the Closing Date and listed on Schedule 7.01(m);


(n)Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business; and


(o)Permitted Pari Passu Encumbrances;


provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall any Liens (other than Permitted Judgment Liens, Permitted Pari Passu
Encumbrances and Liens permitted by clauses (a), (b), (c), (f) and (h) above)
encumber any Unencumbered Eligible Property.
7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)the Obligations;


(b)in addition to Indebtedness permitted under clause (a) above, (i) Pari Passu
Obligations, and (ii) (A) Secured Recourse Indebtedness of the Borrower or any
Guarantor owing to Persons that are not members of the Consolidated Group and
(B) Recourse Indebtedness of Subsidiaries of the Borrower that are not
Guarantors owing to Persons that are not members of the Consolidated Group,
provided that the aggregate outstanding principal amount of all outstanding
Indebtedness described in clauses (ii)(A) and (ii)(B) shall not at any time
exceed fifteen percent (15%) of Total Asset Value at such time;



-68-

--------------------------------------------------------------------------------




(c)Non-Recourse Indebtedness of the Loan Parties and their Subsidiaries;
provided, that after giving pro forma effect to the incurrence thereof, the Loan
Parties are in compliance with the financial covenants contained in Section
7.11(a) through (f);


(d)intercompany loans and advances to the extent expressly permitted under
Section 7.03(b); provided that all such intercompany Indebtedness owed by any
Loan Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of any applicable
promissory notes or an intercompany subordination agreement, in each case, in
form and substance reasonably satisfactory to Administrative Agent; and


(e)the Guarantee by the Borrower or a Guarantor of Pari Passu Obligations.


7.03.    Investments. Make or hold any Investments, except:


(a)Investments held by the REIT and its Subsidiaries in the form of cash or Cash
Equivalents;


(b)Investments of (i) the Borrower in any Guarantor, (ii) a Guarantor in the
Borrower or any other Guarantor, (iii) the Borrower or a Guarantor, directly or
indirectly, in any Unconsolidated Affiliate so long as, after giving effect to
any such Investment, (x) the Aggregate Unconsolidated Affiliate Investment
Amount does not exceed 20% of the Total Asset Value at such time and (y) the
Aggregate Unconsolidated Affiliate Investment Amount, when taken together with
the Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Construction Costs Investment Amount at such time, the Aggregate Unimproved Land
Holdings Investment Amount at such time and the Aggregate Non-Loan Party
Investment Amount at such time, does not exceed 25% of the Total Asset Value at
such time, (iv) the Borrower or a Guarantor, directly or indirectly, in any
Consolidated Subsidiary of the REIT that is not a Loan Party; provided, that if
any such Investment is made prior to the consummation of a Permitted Subsidiary
Guarantor Release, then after giving effect to such Investment, (x) the
Aggregate Non-Loan Party Investment Amount does not exceed 20% of the Total
Asset Value at such time and (y) the Aggregate Non-Loan Party Investment Amount,
when taken together with the Aggregate Real Estate Loan Investment Amount at
such time, the Aggregate Construction Costs Investment Amount at such time, the
Aggregate Unimproved Land Holdings Investment Amount at such time and the
Aggregate Unconsolidated Affiliate Investment Amount at such time, does not
exceed 25% of the Total Asset Value at such time, or (v) any Subsidiary of the
Borrower that is not a Loan Party in any other Subsidiary of the Borrower that
is not a Loan Party;


(c)Investments in unimproved land holdings so long as, after giving effect to
any such Investment, (i) the Aggregate Unimproved Land Holdings Investment
Amount does not exceed 5% of the Total Asset Value at such time and (ii) the
Aggregate Unimproved Land Holdings Investment Amount, when taken together with
the Aggregate Real Estate Loans Investment Amount at such time, the Aggregate
Construction Costs Investment Amount at such time, the Aggregate Unconsolidated
Affiliate Investment Amount at such time and the Aggregate Non-Loan Party
Investment Amount at such time, does not exceed 25% of the Total Asset Value at
such time;


(d)Investments (whether originated or acquired by the REIT or a Subsidiary
thereof) consisting of commercial mortgage loans and commercial real
estate-related mezzanine loans so long as, after giving effect to any such
Investment, (i) the Aggregate Real Estate Loan Investment Amount does not exceed
10% of the Total Asset Value at such time and (ii) the Aggregate Real Estate
Loan Investment Amount, when taken together with the Aggregate Construction
Costs Investment Amount at such time, the Aggregate Unimproved Land Holdings
Investment Amount at such time, the Aggregate Unconsolidated

-69-

--------------------------------------------------------------------------------




Affiliate Investment Amount at such time and the Aggregate Non-Loan Party
Investment Amount at such time, does not exceed 25% of the Total Asset Value at
such time;


(e)Investments in respect of costs to construct Portfolio Properties under
development so long as, after giving effect to any such Investment, the
Aggregate Construction Costs Investment Amount, when taken together with the
Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Unimproved Land Holdings Investment Amount at such time, the Aggregate
Unconsolidated Affiliate Investment Amount at such time and the Aggregate
Non-Loan Party Investment Amount at such time, does not exceed 25% of the Total
Asset Value at such time;


(f)Investments in income producing Portfolio Properties not constituting (i)
Investments in unimproved land holdings, (ii) commercial mortgage loans and
commercial real estate-related mezzanine loans or (iii) Investments in respect
of costs to construct Portfolio Properties under development;


(g)equity Investments owned as of the Closing Date in Subsidiaries;


(h)Investments consisting of deposits, prepayments and other credits to
suppliers and extensions of trade credit made in the ordinary course of business
consistent with the past practices of the Borrower and its Subsidiaries;


(i)loans and advances to employees of the REIT and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$1,000,000;
 
(j)Guarantees by the Borrower or a Guarantor of Indebtedness that such Person is
permitted to incur as a primary obligor pursuant to Section 7.02, and
Investments existing on the date of this Agreement and set forth on Schedule
7.03;


(k)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;


(l)Investments consisting of debt securities, equity securities and other
non-cash consideration received as consideration for a Disposition permitted by
Section 7.05;


(m)the acquisition of all of the Equity Interests of a Person that owns an
income producing Portfolio Property so long as such Person becomes a Guarantor
if required under Section 6.12;


(n)other Investments not otherwise permitted hereunder in an aggregate amount
not to exceed $10,000,000 at any time outstanding; and


(o)Investments in Swap Contracts permitted under Section 7.02 entered into in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view.”


7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

-70-

--------------------------------------------------------------------------------






(a)any Subsidiary of the Borrower may merge, liquidate or dissolve into, or
consolidate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person or (ii) any one or more other Subsidiaries of the
Borrower, provided that if any Guarantor is merging with, liquidating into or
consolidating with another Subsidiary of the Borrower that is not a Guarantor,
such Guarantor shall be the continuing or surviving Person;


(b)any Subsidiary of the Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor; and


(c)Dispositions permitted by Section 7.05(b) and (c) shall be permitted.


7.05.    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, or, in the case of any Subsidiary of the Borrower, issue, sell
or otherwise dispose of any of such Subsidiary’s Equity Interests to any Person,
if (a) such Disposition is not permitted under Section 7.04, (b) such
Disposition results in the Borrower or any Guarantor (other than the REIT) not
being a Wholly-Owned Subsidiary of the REIT or (c) after giving effect to such
Disposition, the REIT and Borrower are not in compliance, on a pro forma basis,
with the covenants contained in Section 7.11.


7.06.    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:


(a)each Subsidiary of the Borrower may (i) declare and make Restricted Payments
to the Borrower and the Guarantors (other than the REIT), and (ii) declare and
make Restricted Payments ratably to the holders of such Subsidiary’s Equity
Interests according to their respective holdings of the type of Equity Interest
in respect of which such Restricted Payment is being made;


(b)the REIT and each Subsidiary thereof may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person or its direct or indirect parent (and, to the extent
constituting a dividend or distribution under applicable Laws, the issuance of
common or preferred Equity Interests in connection with the conversion of any
Indebtedness);


(c)(i) the REIT and each Subsidiary thereof may purchase, redeem or otherwise
acquire Equity Interests or warrants or options to obtain such Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its or its direct or indirect parent’s common stock or other
common Equity Interests, (ii) the REIT and/or the Borrower may purchase, redeem
or otherwise acquire limited partnership interests of the Borrower held by a
limited partner thereof in exchange for Equity Interests of the REIT so long as,
after giving effect to any such purchase, redemption or other acquisition, a
Change of Control does not occur and (iii) the Borrower may redeem limited
partnership interests of the Borrower held by a limited partner thereof for cash
to the extent such a redemption is required by the Borrower Limited Partnership
Agreement; provided, that the aggregate amount of cash paid for all such
redemptions made pursuant to this clause (iii) shall not exceed $10,000,000;


(d)the Borrower shall be permitted to declare and pay pro rata dividends on its
Equity Interests or make pro rata distributions with respect thereto, in an
amount for any fiscal year of the Borrower equal

-71-

--------------------------------------------------------------------------------




to the greater of (i) 95% of Funds From Operations for such fiscal year and (ii)
such amount that will result in the REIT receiving the necessary amount of funds
required to be distributed to its equityholders in order for the REIT to (x)
maintain its status as a Real Estate Investment Trust for federal and state
income tax purposes and (y) avoid the payment of federal or state income or
excise tax; provided, however, if an Event of Default under Section 8.01(a)
shall have occurred and be continuing or would result therefrom, the Borrower
shall only be permitted to declare and pay pro rata dividends on its Equity
Interests or make pro rata distributions with respect thereto in an amount that
will result in the REIT receiving the minimum amount of funds required to be
distributed to its equityholders in order for the REIT to maintain its status as
a Real Estate Investment Trust for federal and state income tax purposes; and


(e)the REIT shall be permitted to dividend or distribute to the holders of its
Equity Interests any amounts received by the REIT pursuant to Section 7.06(d).


7.07.    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the REIT, the
Borrower and their respective Subsidiaries on the date hereof or any business
substantially related or incidental thereto.


7.08.    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the REIT, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the REIT or a Subsidiary thereof as would be obtainable by the REIT or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Loan Parties, (ii) transactions between
or among Subsidiaries that are not Loan Parties, and at any time after the
occurrence of the Permitted Subsidiary Guarantor Release, transactions between
or among the Loan Parties and Wholly Owned Subsidiaries of any of the Loan
Parties and (iii) Investments and Restricted Payments expressly permitted
hereunder.


7.09.    Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document ) that limits the ability of (i)
any Loan Party (or, following a Permitted Subsidiary Guarantor Release, any Loan
Party or any Wholly Owned Subsidiary of the Borrower that is a Direct Owner or
Indirect Owner of an Unencumbered Eligible Property) to make Restricted Payments
to the REIT, the Borrower, any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) the REIT or any other Guarantor to Guarantee
the Indebtedness of the Borrower under this Agreement or (iii) any Loan Party
(or, following a Permitted Subsidiary Guarantor Release, any Loan Party or any
Wholly Owned Subsidiary of the Borrower that is a Direct Owner or Indirect Owner
of an Unencumbered Eligible Property) to create, incur, assume or suffer to
exist Liens on Unencumbered Eligible Properties or the Equity Interests of any
Person that owns, or ground leases under an Eligible Ground Lease, an
Unencumbered Eligible Property (or the Equity Interests of any Subsidiary of the
Borrower that directly or indirectly owns any Equity Interests in such Person);
provided, further, that this Section 7.09 shall not prohibit (1) the
restrictions on Liens, assignments and transfers of assets existing on the
Closing Date and set forth on Schedule 7.09, (2) Permitted Unencumbered Property
Liens and (3) customary restrictions on Liens, assignments and transfers of
assets contained in leases, licenses and other Contractual Obligations entered
into in the ordinary course of business that (x) do not prevent the grant of a
Lien on any Unencumbered Eligible Property to secure the Obligations, (y) would
not prevent a mortgagee of an Unencumbered Eligible Property from transferring
such Unencumbered Eligible Property in the event such mortgagee were to
foreclose on its Lien on such Portfolio Property and (z) do not materially
impair or interfere in the use or operations of such assets or the
Administrative Agent’s and the Lenders’ rights and remedies under the Loan
Documents.



-72-

--------------------------------------------------------------------------------




7.10.    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


7.11.    Financial Covenants.


(a)Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $854,316,000 and (ii) 75% of the Net
Cash Proceeds received by the REIT from issuances and sales of Equity Interests
of the REIT occurring after the Closing Date (other than any such Net Cash
Proceeds received in connection with any dividend reinvestment program).


(b)Consolidated Secured Leverage Ratio. Permit the Consolidated Secured Leverage
Ratio to be greater than 40% at any time.


(c)Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time to be greater than 60%.


(d)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the REIT to be
less than 1.50 to 1.00.


(e)Consolidated Unsecured Interest Coverage Ratio. Permit the Consolidated
Unsecured Interest Coverage Ratio as of the last day of any fiscal quarter of
the REIT to be less than 1.75 to 1.00.


(f)Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio at any time to be greater than 60%.
  
7.12.    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.


7.13.    Amendment, Waivers and Terminations of Certain Agreements. Directly or
indirectly, consent to, approve, authorize or otherwise suffer or permit (a) any
amendment, change, cancellation, termination or waiver in any respect of (i) the
terms of any Organization Document of any Loan Party or any Subsidiary thereof
that owns or ground leases an Unencumbered Eligible Property, other than
amendments, changes and modifications that are not adverse in any material
respect to the REIT, any of the other Loan Parties, any Subsidiary thereof that
owns or ground leases an Unencumbered Eligible Property, the Administrative
Agent or the Lenders or (ii) the terms of any Contractual Obligation of any Loan
Party or any Subsidiary thereof that owns or ground leases an Unencumbered
Eligible Property, except as could not reasonably be expected to have a Material
Adverse Effect or (b) any amendment, change or other modification in respect of
the terms of the tax protection agreement set forth on Schedule 5.11, other than
amendments, changes and modifications that are not adverse to the REIT, any of
the other Loan Parties, any Subsidiary thereof that owns or ground leases an
Unencumbered Eligible Property, the Administrative Agent or the Lenders.


7.14.    Tax Sharing and Indemnification Agreements. Enter into any tax sharing,
tax indemnification or other similar agreement, except for the tax protection
agreement existing on the Closing Date and set forth on Schedule 5.11 and any
such other agreements entered into after the Closing Date that (i) are not more
onerous on the Borrower than the agreement set forth on Schedule 5.11 (as in
effect on the Closing Date) and (ii) do not have terms, provisions, covenants,
obligations, indemnification provisions or remedies that are more adverse to, or
more burdensome on, the Borrower than those contained in the agreement set forth

-73-

--------------------------------------------------------------------------------




on Schedule 5.11 (as in effect on the Closing Date); provided, that in no event
shall any Loan Party or Subsidiary thereof (other than the Borrower) (i) have
any duties or obligations under any tax sharing, tax indemnification or other
similar agreement or (ii) provide any Guarantee or other credit support of any
kind with respect to any such agreement.


7.15.    Sanctions; Anti-Corruption Laws. Request any Credit Extension, or use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Credit
Extension (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of  any applicable Sanctions.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01.    Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three Business Days after the same becomes due, any interest on any Loan,
the Prepayment Premium or any fee due hereunder, or (iii) pay within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


(b)The Borrower or the REIT fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.07, 6.11, 6.15
or Article VII, or any of the Loan Parties fails to perform or observe any term,
covenant or agreement contained in the Guaranty Agreement; or


(c)Other Defaults. Any Loan Party fails to perform or observe (i) the covenant
set forth in Section 6.12, and such failure continues for ten (10) Business Days
or (ii) any other covenant or agreement (not specified in Section 8.01(a), (b)
or (c)(i) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any Recourse Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25,000,000, or (y) any Non-Recourse Indebtedness having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the $50,000,000 or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to

-74-

--------------------------------------------------------------------------------




become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity or cash collateral in
respect thereof to be demanded; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Significant
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party or any Subsidiary thereof to the Pension Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) an ERISA Event occurs with respect to a
Multiemployer Plan which has resulted or could reasonably be expected to result
in an annual liability of any Loan Party or any Subsidiary thereof to the
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount or which, in the context of such continuing annual liability, otherwise
has, or could reasonably be expect to result in, a Material Adverse Effect; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

-75-

--------------------------------------------------------------------------------






(k)Change of Control. There occurs any Change of Control; or


(l)REIT Status. The REIT shall, for any reason, fail to maintain its status as a
Real Estate Investment Trust, after taking into account any cure provisions set
forth in the Code that are complied with by the REIT.


8.02.    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated; and


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.
8.03.    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.19, be
applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees, the
Prepayment Premium, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders) arising under the Loan Documents and amounts
payable under Article III, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Third held by them;
Fourth, to the payment of any amounts remaining unpaid in respect of the
Obligations (other than Obligations First, Second or Third, above); and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

-76-

--------------------------------------------------------------------------------




ARTICLE IX
ADMINISTRATIVE AGENT


9.01.    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints U.S. Bank to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except as expressly set
forth in Section 9.06(a) and (b), the provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


9.02.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the REIT or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.


9.03.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders

-77-

--------------------------------------------------------------------------------




as shall be necessary, or as the Administrative Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 10.01
and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Administrative Agent shall not be deemed to have
knowledge of any Default, except for any default relating to the payment of
principal of or interest on any Loan, unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.


(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06.    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, and which successor agent shall be subject
to the written consent

-78-

--------------------------------------------------------------------------------




of the Borrower unless an Event of Default has occurred and is continuing (which
consent of the Borrower shall not be unreasonably withheld or delayed and shall
be deemed given if the Borrower fails to respond within ten (10) Business Days).
If no such successor shall have been so appointed by the Required Lenders (and
approved by the Borrower, if applicable) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the written consent
of the Borrower unless an Event of Default have occurred and is continuing
(which consent of the Borrower shall not be unreasonably withheld or delayed and
shall be deemed given if the Borrower fails to respond within ten (10) Business
Days), appoint a successor. If no such successor shall have been so appointed by
the Required Lenders (and approved by the Borrower, if applicable) and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section) The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.


9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will,

-79-

--------------------------------------------------------------------------------




independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither any Arranger nor the Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.


9.09.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
9.10.    Guaranty Matters. Each of the Lenders irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to release any
Guarantor that is a Subsidiary of the Borrower from its obligations under the
Guaranty Agreement if (i) such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, (ii) such Person becomes an Excluded Subsidiary
as a result of a transaction permitted hereunder and in accordance with the
terms hereof or (ii) such release is in connection with a Permitted Subsidiary
Guarantor Release being consummated in accordance with Section 10.20.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
that is a Subsidiary of the REIT from its obligations under the Guaranty
Agreement pursuant to this Section 9.10. In each case as specified in this

-80-

--------------------------------------------------------------------------------




Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such Guarantor that is a
Subsidiary of the REIT from its obligations under the Guaranty Agreement in
accordance with the terms of the Loan Documents and this Section 9.10.


ARTICLE X
MISCELLANEOUS


10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)waive any condition set forth in Section 4.01, without the written consent of
each Lender;


(b)[Intentionally Omitted];


(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
provided that, for the avoidance of doubt, the waiver of any Default or any
condition set forth in Section 4.02 shall not be deemed to be an extension or
increase of the Commitment of any Lender;


(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees, the
Prepayment Premium or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;


(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees, the Prepayment Premium or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate”, (ii) waive any
obligation of the Borrower to pay interest at the Default Rate and (iii) any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;


(f)change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Appropriate Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;


(g)(i) change any of the terms or provisions in any Loan Document requiring pro
rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender directly and adversely affected thereby or
(ii) change (A) any provision of Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby or (B) the order of
application of any reduction in Commitments or any prepayment of Loans from the
application thereof set forth in the applicable

-81-

--------------------------------------------------------------------------------




provisions of Section 2.05(b) or Section 2.06(c) in any manner that materially
and adversely affects the Lenders without the written consent of each Lender,
provided, that in each case under clauses (g)(i) and (g)(ii) such terms and
provisions may be amended with the consent of the Required Lenders on customary
terms in connection with an “amend and extend” transaction, but only if all
Lenders that consent to such “amend and extend” transaction are treated on a pro
rata basis;


(h)release (i) the Borrower or (ii) Guarantors collectively constituting all or
substantially all of the value of the Guaranty Agreement from its or their
obligations under this Agreement or any other Loan Document, without the written
consent of each Lender, except as expressly provided in the Loan Documents; or


(i)impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of each Lender;


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent, the Borrower and the other Loan Parties (i) to add one or more additional
term loan facilities to this Agreement, and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
10.02.    Notices; Effectiveness; Electronic Communications.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by electronic
mail (subject to clause (b) below) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)if to a Loan Party or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and



-82-

--------------------------------------------------------------------------------




(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.
In addition, in no event shall any Agent Party have any liability to any Loan
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)Change of Address, Etc. Each of the REIT, the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice

-83-

--------------------------------------------------------------------------------




to the other parties hereto. Each other Lender may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the Borrower and the Administrative Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of a
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

-84-

--------------------------------------------------------------------------------




10.04.    Expenses; Indemnity; Damage Waiver.
 
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its respective
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided, that, the fees and expenses
of counsel of the Administrative Agent payable under this clause (i) shall be
limited to one primary counsel, one specialty counsel in each specialty, one
local counsel in each local jurisdiction, and one or more conflicts counsels if
one or more conflicts of interest arise and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided, that
(x) the fees and expenses of counsel of the Lenders payable under this clause
(ii) shall be limited to one primary counsel, one specialty counsel in each
specialty, one local counsel in each local jurisdiction, and one or more
conflicts counsels if one or more conflicts of interest arise and (y) the fees
and expenses of counsel of the Administrative Agent payable under this clause
(ii) shall be limited to one primary counsel, one specialty counsel in each
specialty, one local counsel in each local jurisdiction, and one or more
conflicts counsels if one or more conflicts of interest arise.
   
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of one primary counsel, one specialty counsel in
each specialty, one local counsel in each local jurisdiction and one or more
conflicts counsels if one or more conflicts of interest arise), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the REIT, the Borrower or any of their respective
Subsidiaries, or any Environmental Liability related in any way to the REIT, the
Borrower or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the REIT or any other Loan Party or any of the
REIT’s or such Loan Party’s directors, shareholders or creditors, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Indemnified Persons. Without limiting the provisions of Section 3.01(c), this
Section 10.4(b) shall not apply with respect to Taxes (including, without
limitation, Taxes covered

-85-

--------------------------------------------------------------------------------




by Section 3.01) other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. For purposes of this Section 10.04(b), a
“Related Indemnified Person” of an Indemnitee means (1) any controlling person
or controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled Affiliates and (3) the respective agents of such Indemnitee or any of
its controlling persons or controlled Affiliates, in the case of this clause
(3), acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the Facility.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Arranger or any Related Party of any of the foregoing (and without
limiting the obligation of the Borrower to do so), each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), such Arranger or
such Related Party, as the case may be, such Lender’s Applicable Percentage of
such unpaid amount (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any Arranger in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or any Arranger in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the REIT, the Borrower nor any Subsidiary thereof shall
assert, and the REIT and the Borrower each hereby waives, and acknowledges that
no other Person shall have, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by others of any
information or other materials distributed to such party by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation or removal of the Administrative
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the

-86-

--------------------------------------------------------------------------------




extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


10.06.    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the REIT nor the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (other than Ineligible Institutions) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment and Term Loans or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” (as defined in the
Assignment and Assumption) is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;



-87-

--------------------------------------------------------------------------------




(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the
Commitment assigned;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Ineligible Institutions. No such assignment shall be made to
an Ineligible Institution. “Ineligible Institution” means (A) the Borrower, the
REIT or any of the Borrower’s or the REIT’s respective Affiliates or
Subsidiaries, (B) a Defaulting Lender, any Subsidiary of a Defaulting Lender or
any direct or indirect parent company of a Defaulting Lender, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person or a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof.
 
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.



-88-

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error and, notwithstanding anything to the contrary contained in Section 2.11,
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than an Ineligible Institution) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided

-89-

--------------------------------------------------------------------------------




that such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.


10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.17 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Borrower or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes

-90-

--------------------------------------------------------------------------------




available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the REIT or any Subsidiary relating to the REIT or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the REIT or any Subsidiary thereof. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the REIT or a
Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and their respective Affiliates are hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent (not to be unreasonably withheld or delayed), to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.19 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude

-91-

--------------------------------------------------------------------------------




voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.13.    Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (which assignee(s) may be another Lender, if a Lender accepts such
assignment), provided that:


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans from the assignee and any amounts payable by
the Borrower pursuant to Section

-92-

--------------------------------------------------------------------------------




3.01, 3.04 or 3.05 from the Borrower (it being understood that the Assignment
and Assumption relating to such assignment shall provide that any interest and
fees that accrued prior to the effective date of the assignment shall be for the
account of the replaced Lender and such amounts that accrue on and after the
effective date of the assignment shall be for the account of the replacement
Lender);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Term Note (if a
Term Note has been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.
10.14.    Governing Law; Jurisdiction; Etc.
  
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


(b)SUBMISSION TO JURISDICTION; WAIVER OF VENUE. EACH OF THE BORROWER AND THE
REIT IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY AFFILIATE OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE AGREEMENT REGARDING FEES OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR LENDERS TO COMMENCE ANY PROCEEDING IN THE
FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY

-93-

--------------------------------------------------------------------------------




SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT
(A) BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT, OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION OR (B) LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR LENDERS TO
COMMENCE ANY PROCEEDING IN ANY OTHER FORUM TO THE EXTENT THE ADMINISTRATIVE
AGENT OR SUCH LENDER DETERMINES THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO
EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS.


(c)ADVICE OF COUNSEL. THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY
EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND UNDER THE
AGREEMENT REGARDING FEES, AND THE TERMINATION OF THIS AGREEMENT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW


10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the REIT acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower, the
REIT and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrower and the REIT has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and the REIT is capable of evaluating, and understands and accepts, the
terms, risks and conditions

-94-

--------------------------------------------------------------------------------




of the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) the Administrative Agent, the Arrangers and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, the REIT or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers, nor any Lender have any obligation to the Borrower, the REIT or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the REIT and their
respective Affiliates, and neither the Administrative Agent, the Arrangers nor
any Lender have any obligation to disclose any of such interests to the
Borrower, the REIT or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the REIT hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


10.17.    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


10.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


10.19.    [Intentionally Omitted].
  
10.20.    Releases of Subsidiaries that are Guarantors. If at any time (a) the
Borrower has obtained at least two of any of the following three Debt
Ratings:(x) BBB- or higher from S&P, (y) BBB- or higher from Fitch and (z) Baa3
or higher from Moody’s and (b) the Borrower issues (or modifies) any senior
unsecured Indebtedness that is pari passu with the Obligations (such issuance or
modification being referred to herein as a “Pari Passu Debt Incurrence”), the
Administrative Agent shall (at the sole cost of the Borrower and pursuant to
documentation reasonably satisfactory to the Administrative Agent) release all
of the Subsidiaries of the Borrower that are Guarantors from their obligations
under the Guaranty Agreement simultaneously or substantially simultaneously with
such Pari Passu Debt Incurrence (such release being referred to herein as a
“Permitted Subsidiary Guarantor Release”), provided that each of the following
conditions precedent have been satisfied:

-95-

--------------------------------------------------------------------------------






(i)The REIT shall have delivered to the Administrative Agent, on or prior to the
date that is five (5) Business Days (or such shorter period of time as agreed to
by the Administrative Agent in writing) before the date on which such Permitted
Subsidiary Guarantor Release is to be effected, a certificate executed by a
Responsible Officer of the REIT (x) certifying that the Borrower has obtained
the Debt Ratings required under clause (a) above (or will have such Debt Ratings
upon the occurrence of the Permitted Subsidiary Guarantor Release) and (y)
notifying the Administrative Agent and the Lenders that (A) the Borrower will be
consummating a Pari Passu Debt Incurrence (and the anticipated date of the
consummation thereof) and (B) a Permitted Subsidiary Guarantor Release is being
requested; and


(ii)The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which such Permitted
Subsidiary Guarantor Release is to be effected, a certificate executed by a
Responsible Officer of the REIT certifying to the Administrative Agent and the
Lenders that, immediately before and immediately after giving effect to such
Permitted Subsidiary Guarantor Release, (1) after giving effect to such
Permitted Subsidiary Guarantor Release, no Subsidiary of the Borrower that is to
be released from its obligations under the Guaranty Agreement pursuant thereto
will be a borrower, guarantor or otherwise obligated in respect of any Pari
Passu Obligations, (2) no Default or Event of Default has occurred and is
continuing or would result therefrom and (3) the representations and warranties
of each Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date of such release and immediately after
giving effect to such release, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (B) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (C) for purposes of this Section 10.20, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01;


provided, that notwithstanding the foregoing, if at any time following a
Permitted Subsidiary Guarantor Release, any Subsidiary provides a Guarantee of,
or otherwise becomes an obligor in respect of, any Indebtedness of the Borrower
or the REIT (other than the Obligations), then (1) the REIT shall immediately
notify the Administrative Agent thereof, (2) any Guarantee of the Obligations
previously provided by such Subsidiary shall be reinstated automatically and (3)
the REIT shall cause such Subsidiary to execute and deliver such reaffirmations
of its obligations under the Guaranty Agreement or a joinder to the Guaranty
Agreement as reasonably requested by the Administrative Agent, and cause all
requirements of Section 6.12 to be satisfied with respect to such Subsidiary.
10.21.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


(a)Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

-96-

--------------------------------------------------------------------------------






(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;


(ii)and the effects of any Bail-in Action on any such liability, including, if
applicable:


(A)a reduction in full or in part or cancellation of any such liability;


(B)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(C)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.



-97-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
                
AMERICAN ASSETS TRUST, L.P.
 
 
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
 
/s/ ERNEST RADY
Name:
 
Ernest Rady
Title:
 
Chairman, President and Chief Executive Officer
 
 
 
By:
 
/s/ ROBERT F. BARTON
Name:
 
Robert F. Barton
Title:
 
Chief Financial Officer and Executive Vice President



                
AMERICAN ASSETS TRUST, INC.
 
 
 
By:
 
/s/ ERNEST RADY
Name:
 
Ernest Rady
Title:
 
Chairman, President and Chief Executive Officer
 
 
 
By:
 
/s/ ROBERT F. BARTON
Name:
 
Robert F. Barton
Title:
 
Chief Financial Officer and Executive Vice President




-98-

--------------------------------------------------------------------------------




                
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
 
 
 
By:
 
/s/ U.S. BANK NATIONAL ASSOCIATION




-99-

--------------------------------------------------------------------------------




                
PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender


 
 
 
By:
 
/s/ PNC BANK, NATIONAL ASSOCIATION




-100-

--------------------------------------------------------------------------------




Schedule I
List of Guarantors
Legal Name
Type of Entity
Jurisdiction of Formation
American Assets Trust, Inc.
Corporation
Maryland
American Assets Trust Management, LLC
Limited Liability Company
Delaware
Pacific Del Mar Assets LLC
Limited Liability Company
Delaware
Carmel Country Plaza, L.P.
Limited Partnership
California
Pacific Carmel Mountain Assets LLC
Limited Liability Company
Delaware
Pacific Carmel Mountain Holdings, L.P.
Limited Partnership
California
Pacific Solana Beach Assets LLC
Limited Liability Company
Delaware
Pacific Solana Beach Holdings, L.P.
Limited Partnership
California
SB Towne Centre LLC
Limited Liability Company
California
Beach Walk Holdings LLC
Limited Liability Company
Delaware
ABW Lewers LLC
Limited Liability Company
Hawaii
ICW Plaza Merger Sub LLC
Limited Liability Company
Delaware
ICW Plaza Holdings, LLC
Limited Liability Company
Delaware
Pacific South Court Assets LLC
Limited Liability Company
Delaware
Pacific South Court Holdings, L.P.
Limited Partnership
California
Pacific Torrey Daycare Assets LLC
Limited Liability Company
Delaware
Pacific Torrey Daycare Holdings, L.P.
Limited Liability Company
California
SB Corporate Centre, LLC
Limited Liability Company
California
Landmark Venture JV, LLC
Limited Liability Company
Delaware
Pacific Firecreek Holdings, LLC
Limited Liability Company
Delaware
Landmark Firehill Holdings, LLC
Limited Liability Company
Delaware
Landmark Venture Holdings, LLC
Limited Liability Company
Delaware
Imperial Strand LLC
Limited Liability Company
Delaware
Mariner’s Point, LLC
Limited Liability Company
California
Broadway 225 Sorrento Holdings, LLC
Limited Liability Company
Delaware
Broadway 225 Stonecrest Holdings, LLC
Limited Liability Company
Delaware
EBW Hotel LLC
Limited Liability Company
Hawaii
Waikele Venture Holdings, LLC
Limited Liability Company
Delaware
Pacific Santa Fe Assets LLC
Limited Liability Company
Delaware
Pacific Santa Fe Holdings, L.P.
Limited Partnership
California
ABW 2181 Holdings LLC
Limited Liability Company
Hawaii
AAT Solana 101, LLC
Limited Liability Company
Delaware
AAT Geary Marketplace, LLC
Limited Liability Company
Delaware
AAT Torrey Reserve 6, LLC
Limited Liability Company
Delaware
AAT Torrey Reserve 5, LLC
Limited Liability Company
Delaware
AAT Torrey 13-14, LLC
Limited Liability Company
Delaware
AAT Lloyd District, LLC
Limited Liability Company
Delaware
AAT Sorrento Pointe LLC
Limited Liability Company
Delaware
Pacific Waikiki Assets LLC
Limited Liability Company
Delaware
Pacific Waikiki Holdings, L.P.
Limited Partnership
California
AAT Del Monte, LLC
Limited Liability Company
Delaware
AAT Waikele Center, LLC
Limited Liability Company
Delaware
AAT Alamo Quarry, LLC
Limited Liability Company
Delaware




--------------------------------------------------------------------------------






Schedule II


Exceptions to Recourse Liability


1.The Indemnity Agreement, dated as of February 15, 2007, by ABW Holdings LLC, a
Delaware limited liability company, American Assets, Inc. a California
corporation, and Outrigger Enterprises, Inc., a Hawaii corporation in favor of
Column Financial, a Delaware corporation, AS AMENDED by that certain Consent and
Modification Agreement, dated as of December 30, 2010, by and among ABW Holdings
LLC, a Delaware limited liability company, American Assets, Inc. a California
corporation, Outrigger Enterprises, Inc., a Hawaii corporation, American Assets
Trust, Inc., a Maryland corporation, American Assets Trust, L.P., a Maryland
limited partnership, and Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 2008-C1.


2.The Indemnity Agreement, dated as of February 9, 2007, by Southbay Marketplace
Holdings, LLC, a Delaware limited liability company, and Earnest Rady Trust, UDT
dated March 10, 1983, as amended, in favor of UBS Real Estate Securities Inc., a
Delaware corporation, AS MODIFIED by that certain Consent and Acknowledgment
Agreement, dated as of December 30, 2010, by and among Southbay Marketplace
Holdings, LLC, a Delaware limited liability company, U.S. Bank National
Association, as Trustee for the registered holders of J.P. Morgan Chase
Commercial Mortgage Securities Trust 2007-LDP10, Commercial Mortgage
Pass-Through Certificates, Series 2007-LDP10, the Rady Trust, American Assets
Trust, L.P., a Maryland limited partnership, American Assets Trust, Inc., a
Maryland corporation, American Assets, Inc. a California corporation and Wells
Fargo Bank, National Association.


3.The Indemnity Agreement, dated as of January 18, 2011, but effective as of
January 19, 2011, by American Assets Trust, Inc., a Maryland corporation, and
American Assets Trust, L.P., a Maryland limited partnership in favor of the U.S.
Bank National Association, as Trustee for the Registered Holders of Banc of
America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates,
Series 2006-5.


4.The Indemnity Agreement, dated as of January 18, 2011, but effective as of
January 19, 2011, by American Assets Trust, Inc., a Maryland corporation, and
American Assets Trust, L.P., a Maryland limited partnership in favor of the U.S.
Bank National Association, as Trustee for the Registered Holders of Banc of
America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates,
Series 2006-5.


5.The Indemnity Agreement, dated as of January 19, 2011, by SB Corporate Centre
III-IV, LLC, a Delaware limited liability company, American Assets Trust, Inc.,
a Maryland corporation, and American Assets Trust, L.P., a Maryland limited
partnership, in favor of Bank of America, National Association, successor by
merger to LaSalle Bank National Association, as Trustee for the Registered
Holders of Morgan Stanley Capital I Inc., Commercial Mortgage Pass-Through
Certificates, Series 2007- IQ16.


6.The Indemnification Agreement, dated as of January 19, 2011, by American
Assets Trust, L.P., a Maryland limited partnership, to and for the benefit of
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation.


7.The Indemnity Agreement, dated as of June 1, 2011 by AAT Oregon Office I, LLC,
a Delaware limited liability company, and American Assets Trust, L.P., a
Maryland limited partnership, in favor of PNC



--------------------------------------------------------------------------------




BANK, NATIONAL ASSOCIATION, a national banking association c/o Midland Loan
Services, Inc., Reference Loan Number 940960046.


8.The Indemnity Agreement, dated as of March 29, 2012 by AAT One Beach, LLC, a
Delaware limited liability company, and American Assets Trust, L.P., a Maryland
limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a national
banking c/o Midland Loan Services, Inc., Reference Loan Number 940960219.


9.The Indemnity Agreement, dated as of October 10, 2012 by AAT CC Bellevue, LLC,
a Delaware limited liability company, and American Assets Trust, L.P., a
Maryland limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a
national banking association c/o Midland Loan Services, Inc., Reference Loan
Number 940960335.


10.The Guaranty Agreement, dated as of January 19, 2011, by American Assets
Trust, L.P., a Maryland limited partnership, in favor of the Partnership and
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation.


11.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates.


12.The Environmental Indemnity Agreement, dated as of January 19, 2011, by SBCC
Holdings, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein.


13.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates.


14.The Environmental Indemnity Agreement, dated as of January 19, 2011, by SBTC
Holdings, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein.


15.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates.


16.The Environmental Indemnity Agreement, dated as of January 19, 2011, by
Pacific VC Holdings, LLC, a Delaware limited liability company, and American
Assets Trust, L.P., a Maryland limited partnership, in favor of the U.S. Bank
National Association, as Trustee for the registered holders of COMM



--------------------------------------------------------------------------------




2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates and the other indemnified parties named therein.


17.The Environmental Indemnity Agreement, dated as of June 1, 2011 by AAT Oregon
Office I, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of PNC Bank, National
Association, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960046.


18.The Environmental Indemnity Agreement, dated as of March 29, 2012 by AAT One
Beach, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, , in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960219.


19.The Environmental Indemnity Agreement, dated as of October 10, 2012 by AAT CC
Bellevue, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960335.


20.The Guaranty, dated as of January 19, 2011, by American Assets Trust, L.P., a
Maryland limited partnership, for the benefit of the Federal Home Loan Mortgage
Corporation.


21.The Undertaking and Indemnification Agreement, dated as of January 19, 2011,
by American Assets Trust, L.P., a Maryland limited partnership, for the benefit
of American Assets, Inc., a California corporation, with respect to any
obligations that American Assets, Inc., a California corporation, may have under
that certain Guaranty by American Assets, Inc., a California corporation,
jointly and severally, for the benefit of Wells Fargo Bank, National
Association, a national banking association.







--------------------------------------------------------------------------------




Schedule III


Initial Unencumbered Eligible Properties


Retail:
1.
Carmel Country Plaza

2.
Carmel Mountain Plaza

3.
Lomas Santa Fe Plaza

4.
The Shops of Kalakaua

5.
Del Monte Center

6.
Waikele Center

7.
Alamo Quarry Market

8.
Geary Marketplace

Office:
1.
Torrey Reserve - ICW Plaza

2.
Torrey Reserve - South Court

3.
Torrey Reserve - Daycare

4.
Torrey Reserve - Building 6

5.
Torrey Reserve - Building 5

6.
Torrey Reserve - Building 4

7.
Torrey Reserve - Building 13

8.
Torrey Reserve - Building 14

9.
Landmark at One Market

10.
Lloyd District Portfolio

Multifamily:
1.
Santa Fe RV Park

2.
Hassalo on Eighth

Mixed Use:
1.
Waikiki Beach Walk - Embassy Suites








--------------------------------------------------------------------------------




Schedule 5.09(c)


Releases of Hazardous Material


NONE







--------------------------------------------------------------------------------




Schedule 5.09(d)


Environmental Compliance


NONE







--------------------------------------------------------------------------------




Schedule 5.11


Tax Sharing Agreements


Tax Protection Agreement, entered into as of January 19, 2011, by and among
American Assets Trust, Inc., a Maryland corporation, American Assets Trust,
L.P., a Maryland limited partnership (the “Operating Partnership”), and each
limited partner of the Operating Partnership identified as a signatory thereto.





--------------------------------------------------------------------------------




Schedule 5.12(d)


Pension Plans


NONE







--------------------------------------------------------------------------------




Schedule 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES
(a)
List all Subsidiaries of each Loan Party

Loan Party
Subsidiary Name
Share/
Percentage Ownership
American Assets Trust, Inc.
American Assets Trust, L.P.
Approx. 71.7%
American Assets Trust, L.P.
Pacific Del Mar Assets LLC
100%
Pacific Del Mar Assets LLC
Carmel Country Plaza, L.P.
1%
American Assets Trust, L.P.
Carmel Country Plaza, L.P.
99%
American Assets Trust, L.P.
Pacific Carmel Mountain Assets LLC
100%
Pacific Carmel Mountain Assets LLC
Pacific Carmel Mountain Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific Carmel Mountain Holdings, L.P.
99%
American Assets Trust, L.P.
Carmel Mountain Pad, LLC
100%
American Assets Trust, L.P.
Pacific Solana Beach Assets LLC
100%
Pacific Solana Beach Assets LLC
Pacific Solana Beach Holdings, L.P.
20%
American Assets Trust, L.P.
Pacific Solana Beach Holdings, L.P.
80%
American Assets Trust, L.P.
AAT Del Monte, LLC
100%
American Assets Trust, L.P.
Beach Walk Holdings LLC
100%
Beach Walk Holdings LLC
ABW Lewers LLC
80%
American Assets Trust, L.P.
ABW Lewers LLC
20%
ABW Lewers LLC
ABW 2181 Holdings LLC
100%
ABW Lewers LLC
ABW Holdings LLC
100%
American Assets Trust, L.P.
ICW Plaza Merger Sub LLC
100%
ICW Plaza Merger Sub LLC
ICW Plaza Holdings, LLC
100%
American Assets Trust, L.P.
Pacific North Court GP LLC
100%
American Assets Trust, L.P.
Pacific North Court Holdings, L.P.
99%
American Assets Trust, L.P.
Pacific South Court Assets LLC
100%
Pacific South Court Assets LLC
Pacific South Court Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific South Court Holdings, L.P.
99%
American Assets Trust, L.P.
Pacific Torrey Daycare Assets LLC
100%
Pacific Torrey Daycare Assets LLC
Pacific Torrey Daycare Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific Torrey Daycare Holdings, L.P.
99%
American Assets Trust, L.P.
Landmark Venture JV, LLC
100%
Landmark Venture JV, LLC
Landmark Venture Holdings, LLC
100%
American Assets Trust, L.P.
Pacific Firecreek Holdings, LLC
100%
Pacific Firecreek Holdings, LLC
Landmark FireHill Holdings, LLC
100%
American Assets Trust, L.P.
AAT Oregon Office I, LLC
100%
American Assets Trust, L.P.
AAT Lloyd District, LLC
100%
American Assets Trust, L.P.
AAT One Beach, LLC
100%
American Assets Trust, L.P.
AAT CC Bellevue, LLC
100%
American Assets Trust, L.P.
Imperial Strand LLC
100%
Imperial Strand LLC
Imperial Strand Holdings, LLC
100%
American Assets Trust, L.P.
Mariner’s Point, LLC
100%
Mariner’s Point, LLC
Mariner’s Point Holdings, LLC
100%




--------------------------------------------------------------------------------




American Assets Trust, L.P.
AAT Waikele Center, LLC
100%
American Assets Trust, L.P.
Broadway 225 Stonecrest Holdings, LLC
100%
American Assets Trust, L.P.
Broadway 225 Sorrento Holdings, LLC
100%
American Assets Trust, L.P.
EBW Hotel LLC
100%
American Assets Trust, L.P.
Waikele Venture Holdings, LLC
100%
American Assets Trust, L.P.
AAT Alamo Quarry, LLC
100%
American Assets Trust, L.P.
AAT Solana 101, LLC
100%
American Assets Trust, L.P.
AAT Geary Marketplace, LLC
100%
American Assets Trust, L.P.
Pacific Santa Fe Assets LLC
100%
Pacific Santa Fe Assets LLC
Pacific Santa Fe Holdings, L.P.
1%
American Assets Trust, L.P.
Pacific Santa Fe Holdings, L.P.
99%
American Assets Trust, L.P.
American Assets Services, Inc.
100%
American Assets Trust, L.P.
American Assets Trust Management, LLC
100%
American Assets Trust, L.P.
Southbay Marketplace Holdings, LLC
100%
American Assets Trust, L.P.
SB Towne Centre LLC
100%
SB Towne Centre LLC
SBTC Holdings LLC
100%
American Assets Trust, L.P.
Pacific Waikiki Assets, LLC
100%
Pacific Waikiki Assets, LLC
Pacific Waikiki Holdings, L.P.
25%
American Assets Trust, L.P.
Pacific Waikiki Holdings, L.P.
75%
American Assets Trust, L.P.
Pacific VC Holdings, LLC
100%
American Assets Trust, L.P.
AAT Torrey Reserve 6, LLC
100%
American Assets Trust, L.P.
AAT Torrey Reserve 5, LLC
100%
American Assets Trust, L.P.
AAT Torrey 13-14, LLC
100%
American Assets Trust, L.P.
AAT Sorrento Pointe, LLC
100%
American Assets Trust, L.P.
SB Corporate Centre, LLC
100%
SB Corporate Centre, LLC
SBCC Holdings, LLC
100%
American Assets Trust, L.P.
Loma Palisades GP LLC
100%
American Assets Trust, L.P.
Loma Palisades, a California general partnership
75%
American Assets Trust, L.P.
SB Corporate Centre III-IV LLC
100%



(b)
List a complete and accurate list of all Loan Parties, showing (as to each Loan
Party) the jurisdiction of its incorporation or organization, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization

Loan Party
Jurisdiction of Incorporation
Address of Principal Place of Business
U.S Taxpayer ID
Number or non-U.S. Unique ID Number
American Assets Trust, Inc.
Maryland
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338708
American Assets Trust, L.P.
Maryland
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338894
American Assets Trust Management, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3534902
Pacific Del Mar Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4542505
Carmel Country Plaza, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0689715




--------------------------------------------------------------------------------




Pacific Carmel Mountain Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4542695
Pacific Carmel Mountain Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
61-1421186
Pacific Solana Beach Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4542825
Pacific Solana Beach Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0697906
Pacific Waikiki Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4545027
Pacific Waikiki Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
20-2546824
AAT Del Monte, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
32-0468100
SB Towne Centre LLC
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0923020
Beach Walk Holdings LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4441924
ABW Lewers LLC
Hawaii
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3430245
ICW Plaza Merger Sub LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-3338894
ICW Plaza Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-8082007
Broadway 225 Sorrento Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-1345279
AAT Waikele Center, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
38-3973025
Broadway 225 Stonecrest Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-1345300
EBW Hotel LLC
Hawaii
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3964288
Waikele Venture Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-1788419
AAT Alamo Quarry, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
36-4811431
Pacific Santa Fe Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4544339
Pacific Santa Fe Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0782162
ABW 2181 Holdings LLC
Hawaii
11455 El Camino Real,
Ste. 200, San Diego, CA
26-1280397
AAT Solana 101, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
45-2963517
AAT Geary Marketplace, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
61-1691511
AAT Torrey Reserve 6, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
37-1740551
AAT Torrey Reserve 5, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
32-0435612
AAT Torrey 13-14, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
35-2531655
AAT Lloyd District, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
30-0709666




--------------------------------------------------------------------------------




AAT Sorrento Pointe, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
37-1741678
Pacific South Court Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4543892
Pacific South Court Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0798726
Pacific Torrey Daycare Assets LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4544014
Pacific Torrey Daycare Holdings, L.P.
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0853853
SB Corporate Centre, LLC
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0923018
Landmark Venture JV, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3662930
Landmark Venture Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-2786175
Pacific Firecreek Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-0351734
Landmark FireHill Holdings, LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
20-3694602
Imperial Strand LLC
Delaware
11455 El Camino Real,
Ste. 200, San Diego, CA
27-4544109
Mariner’s Point, LLC
California
11455 El Camino Real,
Ste. 200, San Diego, CA
33-0959584








--------------------------------------------------------------------------------




Schedule 7.01(m)


Existing Liens


Entity Name
UCC Number
Location
Collateral
ABW Lewers LLC
2006-227575
Hawaii Bureau of Conveyances
Equipment Lease Filing
Del Monte Centre Holdings LLC
08-7176897215
California Secretary of State
Equipment Lease Filing
EBW Hotel LLC
2007-045320
Hawaii Bureau of Conveyances
Equipment Lease Filing
Pacific Oceanside Holdings LLC
09-720959113
California Secretary of State
Equipment Lease Filing








--------------------------------------------------------------------------------




Schedule 7.03


Existing Investments


NONE









--------------------------------------------------------------------------------




Schedule 7.09


Burdensome Agreements


NONE











--------------------------------------------------------------------------------



































































--------------------------------------------------------------------------------




EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, _____
To:
U.S. Bank National Association, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Term Loan Credit Agreement, dated as of March
1, 2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among American Assets Trust, Inc., a Maryland
corporation, American Assets Trust, L.P., a Maryland limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.
The undersigned hereby requests (select one):
 
 
  o A Borrowing
 
 
 
 o A conversion or continuation of
Term Loans
 
 
 

1.    On ______________________ (a Business Day).


2.    In the amount of $______________________.


3.    Comprised of     _________________________________.


[Type of Term Loan requested]


4.    For Eurodollar Rate Loans: with an Interest Period of ____ months.


5.
The Term Loans borrowed hereunder, if any, shall be disbursed to the following
deposit account:

____________________
____________________
____________________





--------------------------------------------------------------------------------




[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.]1     
AMERICAN ASSETS TRUST, L.P.
By: ___________________________________________
Name:     ________________________________________
Title: _________________________________________
























































_____________________________________ 
1 Only applicable to a Borrowing.



A-2
Form of Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B
[RESERVED]



B-1
[RESERVED]



--------------------------------------------------------------------------------




EXHIBIT C-1


[RESERVED]



C-1-1
[RESERVED]





--------------------------------------------------------------------------------




EXHIBIT C-2
$ ___________                                     New York, New York


FORM OF TERM NOTE


_____________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal sum
of [__] Dollars ($[__.__]), or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loans made by the Lender to the Borrower
under that certain Term Loan Agreement, dated as of March 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among American Assets Trust, Inc., a Maryland corporation, the
Borrower, the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans made by the Lender to the Borrower from the date of each such Term Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty Agreement. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
AMERICAN ASSETS TRUST, L.P.
By: __________________________________________     
Name:      _______________________________________
Title: _________________________________________





C-2-1
Form of Term Note



--------------------------------------------------------------------------------




TERM LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of
Term Loan Made
Amount of
Term Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          
                          




C-2-2
Form of Term Note



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
U.S Bank National Association, as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among American Assets Trust, Inc., a Maryland corporation
(the “REIT”), American Assets Trust, L.P., a Maryland limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.


The undersigned Responsible Officer of the REIT hereby certifies as of the date
hereof that he/she is the [CEO/CFO/Treasurer/Controller] of the REIT, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on behalf of the REIT, in his/her capacity as a
Responsible Officer of the REIT (and not in any individual capacity), and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the REIT
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the REIT ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations, shareholder’s equity and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to customary year-end audit adjustments and the absence of
footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.


3.    A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and


[select one:]


[during such fiscal period each of the Loan Parties performed and observed in
all material respects each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]



D-1
Form of Compliance Certificate



--------------------------------------------------------------------------------




4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________________,___________.


AMERICAN ASSETS TRUST, INC.
By: ____________________________________    
Name:     _________________________________
Title: ___________________________________     



D-2
Form of Compliance Certificate



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)




SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I.    Section 7.11(a) - Consolidated Tangible Net Worth
 
A.    Consolidated Tangible Net Worth at Statement Date:
 
1.    Shareholders’ Equity of the Consolidated Group as of the Statement Date:
$____________
2.    Intangible Assets of the Consolidated Group as of the Statement Date:    
$____________
3.    Accumulated depreciation expense on the assets of the Consolidated Group
as of Statement Date in accordance with GAAP:
$____________
4.    Consolidated Tangible Net Worth (Line I.A1. - Line I.A.2. + Line
I.A.3.):    
$____________
B.    75% of Net Cash Proceeds received by the REIT from issuances and sales of
Equity Interests of the REIT occurring after the Closing Date (other than any
such Net Cash Proceeds received in connection with any dividend reinvestment
program):
$____________
C.    Minimum Required Consolidated Tangible Net Worth ($854,316,000+ Line
I.B.):    
$_______________
Excess (Deficiency) for Covenant Compliance (Line I.A.4. - I.C.):
$_______________



II.    Section 7.11(b) - Consolidated Secured Leverage Ratio
 
A.    Consolidated Total Secured Indebtedness at Statement Date:    
 
1.    Aggregate amount of all Secured Indebtedness of the Consolidated Group
that would be reflected on a consolidated balance sheet of the Consolidated
Group as of the Statement Date:    
$____________
2.    Consolidated Group Pro Rata Share of the aggregate amount of all Secured
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate as of the Statement Date:    
$____________
3.    Consolidated Total Secured Indebtedness (Line II.A.1. + Line II.A.2.):    
$____________
B.    Secured Total Asset Value at Statement Date:    
$____________













_________________________________ 
1 Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien.





D-3
Form of Compliance Certificate



--------------------------------------------------------------------------------






Total Asset Value:
 
1.    Amount equal to (i) the sum of the Portfolio Property Net Operating Income
of each Portfolio Property (excluding each Disposed Portfolio Property, each
Newly-Acquired Portfolio Property and each Non-Stabilized Portfolio Property)
owned, or ground leased pursuant to an Eligible Ground Lease, by the
Consolidated Group for the fiscal quarter ending on above date (“Subject
Period”) divided by the Applicable Capitalization Rate for each such Portfolio
Property (see Annex I attached hereto for calculation), multiplied by (ii)
4:        
$____________
2.    Aggregate acquisition cost paid by Consolidated Group for Newly-Acquired
Portfolio Properties:
$____________
3.    Aggregate book value of all Permitted Investments owned by Consolidated
Group at Statement Date:
$____________
4.    Aggregate undepreciated book value of all Qualified Development Properties
and all Non-Stabilized Portfolio Properties at Statement Date:
$____________
5.    Line II.B.1. + Line II.B.2. + Line II.B.3. + Line II.B.4:
$____________
6.    Consolidated Group Pro Rata Share of items referenced in Lines II.B.1.
through II.B.4. (and the components thereof) to the extent relating to Portfolio
Properties, Permitted Investments, Qualified Development Properties or
Non-Stabilized Portfolio Properties, as applicable, owned by Unconsolidated
Affiliates:
$____________
7.    Total Asset Value: Line II.B.5. + Line II.B.6.:
$____________
8.    Cash and Cash Equivalents owned by the Consolidated Group on the Statement
Date:
$____________
9.    Consolidated Group Pro Rata Share of cash and Cash Equivalents owned by
Unconsolidated Affiliates on the Statement Date:    
$____________
10.    Secured Total Asset Value: Line II.B.7. + Line II.B.8. + Line
II.B.9.:    
$____________
Consolidated Secured Leverage Ratio (Line II.A.3. as a percentage of Line
II.B.10):
___%
Maximum Permitted Consolidated Secured Leverage Ratio: 40%
 



III.    Section 7.11(c) - Consolidated Total Leverage Ratio


 
A.    Consolidated Total Indebtedness at Statement Date:    
 
1.    Aggregate amount of all Indebtedness of the Consolidated Group that would
be reflected on a consolidated balance sheet of the Consolidated Group as of
Statement Date:
$____________
2.    Consolidated Group Pro Rata Share of the aggregate amount of all
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate as of Statement Date:    
$____________
3.    Consolidated Total Indebtedness (Line III.A.1. + Line III.A.2.):
$____________


D-4
Form of Compliance Certificate



--------------------------------------------------------------------------------




B.    Unrestricted Cash Amount at Statement Date:
 
1.    Aggregate amount of cash and Cash Equivalents of the Consolidated Group on
Statement Date that are not subject to any pledge, Lien or control agreement
(excluding statutory Liens in favor of any depositary bank where such cash is
maintained):
$____________
2.    Amounts included in Line III.B.1. above that are held in the name of, or
in the possession or control of a Person (other than any possession or control
by such Person arising solely from such Person acting in its capacity as a
depository or financial intermediary for, or on behalf of, a member of the
Consolidated Group) that is not the REIT, the Borrower or any their respective
Subsidiaries as deposits or security for contractual obligations:    
$____________
3.    Total Revolving Credit Outstandings on Statement Date:
$____________
4.    Unrestricted Cash Amount (Greater of (x) Line III.B.1. - (the sum of
$15,000,000 + Line III.B.2. + Line III.B.3.) and (y) $0):
$____________
C.    Total Asset Value at Statement Date (Line II.B.7.):
$____________
D.    Consolidated Total Indebtedness minus Unrestricted Cash Amount (Line
III.A.3. - Line III.B.4.):
$____________
Consolidated Total Leverage Ratio (Line III.D as a percentage of Line
III.C):        
___%
Maximum Permitted Consolidated Total Leverage Ratio:     60%
 
[Pricing Level under the Leveraged-Based Applicable Rate        
[I][II][III][IV][V]]2



IV.    Section 7.11(d) - Consolidated Fixed Charge Coverage Ratio
 
A.    Consolidated EBITDA for the four consecutive fiscal quarters of the REIT
ending on Statement Date (“4 Quarter Subject Period”):
 
1.    Consolidated Net Income for 4 Quarter Subject Period:
 
a.    The net income (or loss) of the Consolidated Group (including the
Consolidated Group Pro Rata Share of the net income (or loss) of each
Unconsolidated Affiliate), computed in accordance with GAAP for 4 Quarter
Subject Period:
$____________
b.    Any extraordinary or non-recurring gain realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non-recurring gain realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$____________
c.    Any extraordinary or non-recurring loss realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non-recurring loss realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$____________
d.    Consolidated Net Income (Line IV.A.1.a. - Line IV.A.1.b. + Line
IV.A.1.c.):
$____________





_________________________________ 
2 Applicable only prior to Investment Grade Pricing Effective Date

D-5
Form of Compliance Certificate



--------------------------------------------------------------------------------




    
2.    Total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for 4 Quarter Subject Period
determined on a consolidated basis in accordance with GAAP (including the
Consolidated Group Pro Rata Share of total cash interest expense (including, for
the avoidance of doubt, capitalized interest) of each Unconsolidated Affiliated
for 4 Quarter Subject Period determined in accordance with GAAP) (plus, to the
extent not already included in such total cash interest expense, amortization of
deferred financing costs):
$____________
3.    Provision for federal, state, local and foreign income taxes of the
Consolidated Group (including the Consolidated Group Pro Rata Share of the
provision for federal, state, local and foreign income taxes of each
Unconsolidated Affiliate) for 4 Quarter Subject Period:
$____________
4.    Non-cash charges of the Consolidated Group for 4 Quarter Subject Period
(excluding any non-cash charge that results in an accrual of a reserve for a
cash charge in any future period):
$____________
5.    Consolidated Group Pro Rata Share of non-cash charges of Unconsolidated
Affiliates for 4 Quarter Subject Period (excluding any non-cash charge that
results in an accrual of a reserve for a cash charge in any future period):
$____________
6.    Acquisition closing costs of the Consolidated Group that were capitalized
prior to FAS 141-R reducing Consolidated Net Income (including the Consolidated
Group Pro Rata Share of acquisition closing costs of Unconsolidated Affiliates
that were capitalized prior to FAS 141-R reducing Consolidated Net Income):
$____________
7.    Depreciation and amortization expense of the Consolidated Group (including
the Consolidated Group Pro Rata Share of depreciation and amortization expense
of each Unconsolidated Affiliate) for 4 Quarter Subject Period:    
$____________
8.    One-time costs and expenses relating to the effectiveness of the credit
facilities evidenced by the Agreement and the transactions relating thereto, to
the extent such fees and expenses are incurred on or prior to the date that is
ninety-days following the Closing Date:
$____________
9.    Non-cash items of the Consolidated Group for 4 Quarter Subject Period
increasing Consolidated Net Income (other than the reversal of any accrual of a
reserve referred to in the parenthetical in Line IV.A.4. above, except to the
extent such reversal results from a cash payment):
$____________
10.    Consolidated Group Pro Rata Share of non-cash items of Unconsolidated
Affiliates for 4 Quarter Subject Period increasing Consolidated Net Income
(other than the reversal of any accrual of a reserve referred to in the
parenthetical in Line IV.A.5. above, except to the extent such reversal results
from a cash payment):
$____________
11.    Consolidated EBITDA (Lines IV.A.1.d. + Line IV.A.2. + Line IV.A.3. + Line
IV.A.4. + Line IV.A.5. + Line IV.A.6. + Line IV.A.7. + Line IV.A.8. - Line
IV.A.9. - Line IV.A.10.):
$____________







    



D-6
Form of Compliance Certificate



--------------------------------------------------------------------------------






B.    Consolidated Fixed Charges for 4 Quarter Subject Period:    
 
1.    Total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for 4 Quarter Subject Period
determined on a consolidated basis in accordance with GAAP (including the
Consolidated Group Pro Rata Share of total cash interest expense (including, for
the avoidance of doubt, capitalized interest) of each Unconsolidated Affiliated
for 4 Quarter Subject Period determined in accordance with GAAP):
$____________
2.    Scheduled payments of principal on Consolidated Total Debt for 4 Quarter
Subject Period (excluding balloon payments payable on maturity):    
$____________
3.    The amount of dividends or distributions paid or required to be paid by
any member of the Consolidated Group (other than to another member of the
Consolidated Group) during 4 Quarter Subject Period in respect of its preferred
Equity Interests (excluding any balloon payments payable on maturity or
redemption in whole of such Equity Interests) :
$____________
4.    The Consolidated Group Pro Rata Share of the amount of dividends or
distributions paid or required to be paid by any Unconsolidated Affiliate (to
Persons other than (x) a member of the Consolidated Group or (y) an
Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution) during 4
Quarter Subject Period in respect of its preferred Equity Interests:    
$____________
5.    Consolidated Fixed Charges (Line IV.B.1. + Line IV.B.2. + Line IV.B.3. +
Line IV.B.4.):
$____________
Consolidated Fixed Charge Coverage Ratio (Line IV.A.11. ÷ Line IV.B.5.):
_____ to 1.00
Minimum Required Fixed Charge Coverage Ratio:
   1.50 to 1.00



V.    Section 7.11(e) - Consolidated Unsecured Interest Coverage Ratio
 
A.    Sum of Unencumbered Property NOI of each Unencumbered Eligible Property
for the fiscal quarter ending on Statement Date (“Subject Period”)(see Annex II
attached hereto for calculation):
$____________
B.    Consolidated Unsecured Interest Expense for Subject Period (the portion of
Consolidated Interest Expense for Subject Period that is incurred in respect of
Unsecured Indebtedness of any member of the Consolidated Group or an
Unconsolidated Affiliate):
$____________
Consolidated Unsecured Interest Coverage Ratio (Line V.A. ÷ Line V.B.):
_____ to 1.00
Minimum Required Consolidated Unsecured Interest Coverage:
   1.75 to 1.00
 
 
VI.    Section 7.11(f) - Consolidated Unsecured Leverage Ratio
 
A.    Consolidated Total Unsecured Indebtedness at Statement Date:    
$____________






D-7
Form of Compliance Certificate



--------------------------------------------------------------------------------




1.    Aggregate amount of all Unsecured Indebtedness  of the Consolidated Group
(including Indebtedness outstanding under the Agreement) that would be reflected
on a consolidated balance sheet of the Consolidated Group as of Statement Date:
$____________
2.    Consolidated Group Pro Rata Share of the aggregate amount of all Unsecured
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate as of Statement Date:    
$____________
3.    Consolidated Total Unsecured Indebtedness (Line VI.A.1 + Line
IV.A.2.):    
$____________
B.    Unrestricted Cash Amount at Statement Date (Line III.B.4.):    
$____________
C.    Unencumbered Asset Value at Statement Date:
 
1.    Unencumbered Property NOI of each Unencumbered Eligible Property
(excluding Disposed Portfolio Properties, Newly-Acquired Portfolio Properties
and Non-Stabilized Portfolio Properties) owned or ground leased under an
Eligible Ground Lease by the Consolidated Group for the fiscal quarter ending on
the Statement Date (“Subject Period”) divided by the Applicable Capitalization
Rate for each such Unencumbered Eligible Property (See Annex III attached
hereto):
$____________
2.    Undepreciated book value of all Unencumbered Eligible Properties that are
Qualified Development Properties or Non-Stabilized Properties (see Annex III
attached hereto):
$____________
3.    Acquisition cost paid by Consolidated Group for Unencumbered Eligible
Properties that are Newly-Acquired Portfolio Properties (See Annex III attached
hereto):    
$____________
4.    (Line VI.C.1. * 4) + Line VII.B. + Line VII.C.:
$____________
5.    Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties
that are not office, retail or multi-family properties:4
__%
6.    Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties
that are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease:5
__%
7.    Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties
that constitute Qualified Development Properties:6
__%







_________________________________ 
3 "Unsecured Indebtedness” means, with respect to any Person, all Indebtedness
of such Person that is not Secured Indebtedness.
4 Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are not office, retail or multi-family properties (and, for
purposes of determining compliance with such 20% limitation, if an Unencumbered
Eligible Property is considered “multi-use”, the Borrower shall be permitted to
include the Unencumbered Property NOI of such Unencumbered Eligible Property’s
office, retail or multi-family component without limitation under this Line
VI.C.5.)
5 Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are either owned by a Controlled Joint Venture or ground leased
under an Eligible Ground Lease
6 Not more than 10% of the UAV may be in respect of Unencumbered Eligible
Properties that constitute Qualified Development Properties



D-8
Form of Compliance Certificate



--------------------------------------------------------------------------------




8.    Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties
that are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease or that constitute Qualified Development Properties:7
__%
9.    Adjustment (if any) to reflect limitations referenced in Lines VI.C.5.,
Line VI.C.6., Line VI.C.7. and Line VI.C.8.:
$(_______)
10.    Unencumbered Asset Value: Line VI.C.4. - Line VI.C.9:    
$____________
D.    Consolidated Total Unsecured Indebtedness minus Unrestricted Cash Amount
(Line VI.A.3. - Line VI.B.):
$____________
Consolidated Unsecured Leverage Ratio (Line VI.D. as a percentage of Line
VI.C.10):
___%
Maximum Permitted Consolidated Unsecured Leverage Ratio:    
60%
 
 
VII.    Permitted Investments
 
 
 
Investments at Statement Date in:
 

Type of Permitted Investment
Limitation under Section 7.3
Actual Percentage of TAV
Actual Aggregate Amount of such Permitted Investments
The Aggregate Unconsolidated Affiliate Investment Amount
Not in excess of 20% of the Total Asset Value
[7.03(b)(iii)]
________% of Total Asset Value
$____________
The Aggregate Non-Loan Party Investment Amount8
Not in excess of 20% of the Total Asset Value [7.03(b)(iv)]
________% of Total Asset Value
$____________
Unimproved land holdings [Aggregate Unimproved Land Holdings Investment Amount]
Not in excess of 5% of the Total Asset Value
[7.03(c)(i)]
________% of Total Asset Value
$____________
Commercial mortgage loans and commercial real estate-related mezzanine loan
[Aggregate Real Estate Loan Investment Amount]
Not in excess of 10% of the Total Asset Value
[7.03(d)(i)]
________% of Total Asset Value
$____________
Investments in respect of costs to construct Portfolio Properties under
development
[Aggregate Construction Costs Investment Amount]
Not in excess of 25% of the Total Asset Value
[7.03(e)]
________% of Total Asset Value
$____________





_________________________________ 
7 Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are owned by a Controlled Joint Venture or ground leased under
an Eligible Ground Lease or that constitute Qualified Development Properties
8 Not applicable after a Permitted Subsidiary Guarantor Release







D-9
Form of Compliance Certificate



--------------------------------------------------------------------------------






The sum of the Aggregate Construction Costs Investment Amount, the Aggregate
Real Estate Loan Investment Amount, the Aggregate Unimproved Land Holdings
Investment Amount, the Aggregate Unconsolidated Affiliate Investment Amount and
the Aggregate Non-Loan Party Investment Amount9
Not in excess of 25% of the Total Asset Value
[7.03]
________% of Total Asset Value
$____________















































































_________________________________ 
9 If at any time a Permitted Subsidiary Guarantor Release is consummated, the
Aggregate Non-Loan Party Investment Amount shall equal $0 at all times following
the consummation of such Permitted Subsidiary Guarantor Release.

D-10
Form of Compliance Certificate



--------------------------------------------------------------------------------




Annex I


Calculation of the sum of the Portfolio Property Net Operating Income of
each Portfolio Property (excluding each Disposed Portfolio Property, each
Newly-Acquired Portfolio Property and each Non-Stabilized Portfolio Property)
owned or ground leased pursuant to an Eligible Ground Lease by the Consolidated
Group for Subject Period divided by the Applicable Capitalization Rate for each
such Portfolio Property


[See Calculation Attached Hereto]



D-11
Form of Compliance Certificate

--------------------------------------------------------------------------------




Annex II


Sum of Unencumbered Property NOI of each Unencumbered Eligible Property for the
fiscal quarter ending on
Statement Date


[See Calculation Attached Hereto]



D-12
Form of Compliance Certificate



--------------------------------------------------------------------------------




Annex III


Unencumbered Eligible Properties


Property
Property Type
[i.e., Hotel, Office, Retail]
Qualified Development Property or Non-Stabilized Portfolio Property? [Y/N]
Owned or Ground Leased [O/GL]
Owner/Ground Lessee
(Controlled Joint Venture or
Wholly Owned
Subsidiary)
[CJV/WO Sub]
Applicable Capitalization Rate
Occupancy Rate
Annual
Capital Expenditure Adjustment
Unencumbered Property NOI
Acquisition
Cost
(only for
Newly-Acquired Portfolio
Properties that are Unencumbered Eligible Properties)
Undepreciated
Book Value
(only for
Qualified Development
Properties and Non-Stabilized Portfolio Properties that are Unencumbered
Eligible Properties)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Occupancy Rate for all Unencumbered Eligible Properties (excluding Hotel
Properties):                 __%
Minimum Permitted Occupancy Rate for all Unencumbered Eligible Properties
(excluding Hotel Properties):    80%




Aggregate Unencumbered NOI:    $___________




Aggregate Acquisition Costs for all Newly-Acquired Portfolio Properties that are
Unencumbered Eligible Properties: $___________14     Include only Loan Party Pro
Rata Share of acquisition costs for properties acquired by Controlled Joint
Ventures4 


Aggregate Undepreciated Book Value of all Qualified Development Properties that
are Unencumbered Eligible Properties or Non-Stabilized Portfolio Properties:
$___________



D-13
Form of Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1      Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


[Assignor [is][is not] a Defaulting Lender


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    American Assets Trust, L.P., a Maryland limited partnership


_________________________________ 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



E-1-1

--------------------------------------------------------------------------------








4.
Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    Term Loan Agreement, dated as of March 1, 2016, among
American Assets Trust, Inc., the Borrower, the Lenders from time to time party
thereto, and U.S. Bank National Association, as Administrative Agent



6.    Assigned Interest[s]:


Assignor[s]5
Assignee[s]6 






Facility Assigned7
Aggregate
Amount of
Commitment/Term Loans
for all Lenders8
Amount of
Commitment/Term Loans
Assigned
Percentage
Assigned of
Commitment/Term Loans9
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
 
$________________
$_________
____________%
 
 
 
 
$________________
$_________
____________%
 



[7.    Trade Date:__________________]10 






_________________________________ 
5 List each Assignor, as appropriate.
6 List each Assignee and, if available, its market entity identifier, as
appropriate.
7 Fill in the appropriate terminology for the types of facility under the Credit
Agreement that are being assigned under this Assignment (e.g. Commitment).
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Term
Loans of all Lenders thereunder.
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.







E-1-2

--------------------------------------------------------------------------------






 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11     
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE[S]12     
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]13 Accepted:


U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent


By: _________________________________
Title:


[Consented to:14     


AMERICAN ASSETS TRUST, L.P.


By: _________________________________
Title:]




11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.







E-1-3

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



E-1-5

--------------------------------------------------------------------------------




EXHIBIT E-2
ADMINISTRATIVE QUESTIONNAIRE


See attached.



E-2-1

--------------------------------------------------------------------------------




EXHIBIT F
GUARANTY AGREEMENT


GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of March 1, 2016 made by and among each of the
undersigned guarantors (each, a “Guarantor” and collectively, the “Guarantors”)
in favor of U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”), for the benefit of the Creditor Parties (as defined below). Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Term Loan Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, concurrently with the execution hereof, American Assets Trust, Inc., a
Maryland corporation (the “REIT”), American Assets Trust, L.P., a Maryland
limited partnership (the “Borrower”), the lenders party thereto (the “Lenders”)
and the Administrative Agent are entering into a Term Loan Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), on the terms and subject to the
conditions set forth therein.
WHEREAS, each Guarantor is either the REIT, which is the direct parent of the
Borrower, or a direct or indirect Subsidiary of the Borrower.
WHEREAS, it is a condition precedent to the effectiveness of the Term Loan
Agreement and the making of the Term Loans to the Borrower that each Guarantor
shall have executed and delivered this Guaranty to the Administrative Agent.
WHEREAS, each Guarantor will obtain substantial direct and indirect benefits
from the incurrence of the Term Loans by the Borrower under the Term Loan
Agreement and, accordingly, desires to execute this Guaranty in order to satisfy
the condition described in the preceding paragraph and to induce the Lenders to
continue to make the Term Loans to the Borrower.
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Administrative Agent, the Lenders
and the other parties to whom any Obligations are owing (together with the
Administrative Agent and the Lenders, the “Creditor Parties”) and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Creditor Parties as follows:
1.Guaranty. Each Guarantor, jointly and severally with the other Guarantors,
hereby absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of all of the Obligations, including
without limitation (i) the principal of, premium, if any, and interest on the
Term Notes issued by, and the Term Loans made to, the Borrower under the Term
Loan Agreement, (ii) all renewals, extensions, amendments and other
modifications thereof, and (iii) all out-of-pocket expenses incurred by any
Creditor Party (including the fees, charges and disbursements of any counsel for
any Creditor Party) in connection with the collection or enforcement thereof for
which the Borrower is liable under the Term Loan Agreement, and whether recovery
upon such Obligations may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
the Borrower or any other Loan Party under the Bankruptcy Code (Title

F-1

--------------------------------------------------------------------------------




11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect (collectively, “Debtor Relief Laws”), and including
interest that accrues after the commencement by or against the Borrower or any
other Loan Party of any proceeding under any Debtor Relief Laws (collectively,
the “Guaranteed Obligations”). The books and records of the Administrative Agent
or the Creditor Parties showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
the Guarantors and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations absent manifest error. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses (other than the
defense of payment and performance in full of the Guaranteed Obligations) it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.


Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Creditor Parties that the obligations of
each Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law. To that end, but only in the event and to
the extent that after giving effect to Section 20 of this Guaranty, such
Guarantor’s obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this paragraph, be subject to avoidance or
recovery in any such proceeding under applicable Debtor Relief Laws after giving
effect to Section 20 of this Guaranty, the amount of such Guarantor’s
obligations with respect to the Guaranteed Obligations shall be limited to the
largest amount which, after giving effect thereto, would not, under applicable
Debtor Relief Laws, render such Guarantor’s obligations with respect to the
Guaranteed Obligations unenforceable or avoidable or otherwise subject to
recovery under applicable Debtor Relief Laws. To the extent any payment actually
made pursuant to the Guaranteed Obligations exceeds the limitation of the first
sentence of this paragraph and is otherwise subject to avoidance and recovery in
any such proceeding under applicable Debtor Relief Laws, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment exceeds such limitation, and the Guaranteed Obligations as limited by
the first sentence of this paragraph shall in all events remain in full force
and effect and be fully enforceable against such Guarantor. The first sentence
of this paragraph is intended solely to preserve the rights of the Creditor
Parties hereunder against such Guarantor in such proceeding to the maximum
extent permitted by applicable Debtor Relief Laws and neither such Guarantor,
the Borrower, any other Guarantor nor any other Person shall have any right or
claim under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.


2.     No Setoff or Deductions; Taxes; Payments. All payments by any Guarantor
hereunder shall be made in accordance with, and subject to the provisions of,
Section 3.01 of the Term Loan Agreement.


3.    Rights of Creditor Parties. Each Guarantor consents and agrees that the
Creditor Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the times for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) to the extent any security shall have been granted to secure
the payment of this Guaranty or any Guaranteed Obligations take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any such
security;

F-2

--------------------------------------------------------------------------------




(c) apply such security (if any) and direct the order or manner of sale thereof
as the Creditor Parties in their sole discretion may determine; and (d) release
or substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.  


4.    Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower, any other Loan Party or any
other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require any Creditor Party to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for any of the Guaranteed Obligations, or pursue any other remedy
in the power of any Creditor Party; (e) any benefit of and any right to
participate in any security now or hereafter held by any Creditor Party; and
(f) to the full extent permitted by law, any and all other defenses (other than
the defense of payment and performance in full of the Guaranteed Obligations) or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.


5.    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.


6.    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) have been indefeasibly paid and performed in full
in immediately available funds and all Commitments are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust by such Guarantor for the benefit of the
Creditor Parties and shall forthwith be paid to the Administrative Agent for the
benefit of the Creditor Parties for application to the Guaranteed Obligations in
accordance with the terms of the Loan Documents or, if the Loan Documents do not
provide for the application of such amount, to be held by the Administrative
Agent as collateral security for any Guaranteed Obligations thereafter existing,
whether matured or unmatured.


7.    Termination; Reinstatement. (a)    This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all of the Guaranteed Obligations
(other than contingent indemnification obligations that survive termination of
the Loan Documents for which no claim has been made) and any amounts payable
under this Guaranty have been indefeasibly paid and performed in full in
immediately available funds and all Commitments are terminated. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived,

F-3

--------------------------------------------------------------------------------




as the case may be, if any payment by or on behalf of the Borrower or a
Guarantor is made, or a Creditor Party exercises its right of setoff, in respect
of the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by a Creditor Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Creditor Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantors under this paragraph shall survive termination of this Guaranty.


(b)    Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor hereby acknowledges and agrees that if at any time any Subsidiary of
the Borrower is released from its obligations as a Guarantor under this Guaranty
as a result of a Permitted Subsidiary Guarantor Release and, subsequent to such
Permitted Subsidiary Guarantor Release, such Subsidiary provides a Guarantee of,
or otherwise becomes an obligor in respect of, any Indebtedness of the Borrower
(other than the Obligations), then, immediately at the time such Subsidiary
Guarantees such Indebtedness of the Borrower or otherwise becomes an obligor in
respect thereof, all obligations of such Subsidiary under this Guaranty
(including its guaranty of the Guaranteed Obligations hereunder) shall be
automatically revived and reinstated without any action on the part of the
Administrative Agent, such Subsidiary or any other Person. In connection with
any such revival and reinstatement of the obligations of such Subsidiary
hereunder, such Subsidiary shall (x) execute such reaffirmations of its
obligations hereunder (including reaffirmations of its guaranty of the
Guaranteed Obligations) as reasonably requested by the Administrative Agent and
(y) cause all requirements of Section 6.12 of the Term Loan Agreement to be
satisfied with respect to such Subsidiary.


8.    Release of Liability of Guarantor. (a)    At the request and at the sole
expense of the Borrower, in the event that (i) any Guarantor that is a
Subsidiary of the Borrower becomes an Excluded Subsidiary as a result of a
transaction permitted under the Term Loan Agreement or (ii) all of the capital
stock or other Equity Interests of any Guarantor is sold or otherwise disposed
of (including by way of the merger or consolidation of such Guarantor with or
into another Person) or liquidated (except to the extent that such sale or
disposition is to the Borrower, the REIT or any of their respective Affiliates)
in any such case in compliance with the requirements of Section 7.05 of the Term
Loan Agreement and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Term Loan Agreement, to the
extent applicable, then such Guarantor shall, upon becoming an Excluded
Subsidiary or upon the consummation of such sale or other disposition, as
applicable, be released from its obligations under this Guaranty and the
Administrative Agent shall, upon the request and at the sole expense of the
Borrower, provide the Borrower with written confirmation of such release and
shall take such further actions as reasonably requested by the Borrower to
evidence such release; provided, that the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request for release reasonably satisfactory to the
Administrative Agent showing that such Guarantor becoming an Excluded Subsidiary
or such sale or disposition, as applicable, is as a result of a transaction
permitted under the Term Loan Agreement.
    
(b)    Subject to Section 7 hereof, in the event that the Administrative Agent
is required to release any Subsidiary of the Borrower that is a Guarantor from
its guaranty and other obligations hereunder pursuant to Section 10.20 of the
Term Loan Agreement, the Administrative Agent will release such Guarantor in
accordance with Section 10.20 of the Term Loan Agreement. On and after the
consummation of any such release, the Administrative Agent shall, upon the
request and at the sole expense of the Borrower, provide the Borrower with
written confirmation of such release and shall take such further actions as
reasonably requested by the Borrower to evidence such release

F-4

--------------------------------------------------------------------------------




(c)    The Administrative Agent shall have no liability whatsoever to any
Creditor Party as a result of any release of any Guarantor by it in accordance
with (or which the Administrative Agent in the absence of gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
nonappealable judgment believes to be in accordance with) this Section 8 or
Section 10.20 of the Term Loan Agreement.


9.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Borrower or any other Loan Party under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantors who are not subject to such automatic stay immediately upon
demand by the Administrative Agent.


10.    [Reserved]


11.    Modifications; Miscellaneous. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated except in a writing
signed by each Guarantor directly affected thereby (it being understood that the
addition or release of any Guarantor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released) and the Administrative Agent (with the consent
of the Required Lenders or all of the Lenders, to the extent required by Section
10.01 of the Term Loan Agreement). No failure by any Creditor Party to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.


12.    Condition of Loan Parties. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantors as such Guarantor requires, and that
no Creditor Party has any duty, and no Guarantor is relying on any Creditor
Party at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of any Loan Party or any other
guarantor of the Guaranteed Obligations (such Guarantor waiving any duty on the
part of the Creditor Parties to disclose such information and any defense
relating to the failure to provide the same).


13.    Setoff. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default, each Lender
and each of their respective Affiliates is hereby authorized, at any time or
from time to time, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Lender or any of their respective Affiliates to or for the credit or the
account of any Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Lender under this Guaranty, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 of the Term Loan Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held

F-5

--------------------------------------------------------------------------------




in trust for the benefit of the Administrative Agent and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender (by its acceptance of the
benefits hereof) acknowledges and agrees to promptly notify the Borrower and the
Administrative Agent after any such set-off and application; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.


14.    Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforceability of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought at law
or in equity); (c) the making and performance of this Guaranty does not and will
not violate the provisions of any applicable law, regulation or order, and does
not and will not result in the breach of, or constitute a default or require any
consent under, any agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected, except as could not
reasonably be expected to have a Material Adverse Effect; and (d) all consents,
approvals, licenses and authorizations of, and filings and registrations with,
any Governmental Authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect. In addition, each Guarantor represents and warrants that
(x) until all of the Guaranteed Obligations (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) and any amounts payable under this Guaranty have
been indefeasibly paid and performed in full in immediately available funds and
all Commitments are terminated, such Guarantor will comply with all covenants
contained in the Term Loan Agreement applicable to it as if it were a party
thereto; and (y) an executed (or conformed) copy of each of the Loan Documents
has been made available to a senior officer of such Guarantor and such officer
is familiar with the contents thereof.


15.    Indemnification and Survival. Without limitation on any other obligations
of any Guarantor or remedies of any Creditor Party under this Guaranty, each
Guarantor shall, jointly and severally, to the full extent permitted by law,
indemnify, defend and save and hold harmless each Indemnitee if, and to the same
extent that, the Borrower is required to indemnify, defend and save and hold
harmless such Indemnitee under Section 10.04 of the Term Loan Agreement. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.


16.    Guaranty Enforceable by Administrative Agent. This Guaranty may be
enforced only by the action of the Administrative Agent, in each case acting
upon the instructions of the Required Lenders (to the extent required under the
Term Loan Agreement) and no other Creditor Party will have any right
individually to seek to enforce or to enforce this Guaranty or to realize upon
the security (if any) to be granted by the Loan Documents, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent, for the benefit of the Creditor Parties, upon the terms of this Guaranty
and the other Loan Documents. It is understood and agreed that the agreement in
this Section 16 is solely for the benefit of the Creditor Parties.


17.    [Reserved]



F-6

--------------------------------------------------------------------------------




18.    Subordination of Indebtedness Held by Guarantors. Any indebtedness of any
Loan Party now or hereafter held by any Guarantor is hereby subordinated to the
prior payment in full in immediately available funds of all the Guaranteed
Obligations, and such indebtedness of any Loan Party to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Creditor Parties and be paid over to the Administrative Agent
for the benefit of the Creditor Parties for application to the Guaranteed
Obligations in accordance with the terms of the Loan Documents or, if the Loan
Documents do not provide for the application of such amount, to be held by the
Administrative Agent as collateral security for any Guaranteed Obligations
thereafter existing, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of any Loan Party to such Guarantor, such Guarantor shall mark
such note or negotiable instrument with a legend that the same is subject to
this subordination. Without limiting the generality of the foregoing, each
Guarantor hereby agrees with the Creditor Parties that it will not exercise any
right of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all of the Guaranteed Obligations and any amounts payable under
this Guaranty (other than contingent indemnification obligations that survive
termination of the Loan Documents for which no claim has been made) have been
indefeasibly paid and performed in full in immediately available funds and all
Commitments are terminated; provided, that if any amount shall be paid to any
Guarantor on account of such subrogation rights prior to such time, such amount
shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Administrative Agent for the benefit of the Creditor
Parties to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Loan Documents or, if
the Loan Documents do not provide for the application of such amount, to be held
by the Administrative Agent as collateral security for any Guaranteed
Obligations thereafter existing. Upon the indefeasible payment in full in
immediately available funds of all of the Guaranteed Obligations and any amounts
payable under this Guaranty (other than contingent indemnification obligations
that survive termination of the Loan Documents for which no claim has been made)
and the termination of all Commitments, each Guarantor shall be subrogated to
the rights of the Creditor Parties to receive payments or distributions
applicable to the Guaranteed Obligations until all Indebtedness of the Borrower
held by such Guarantor shall be paid in full.


19.    Additional Guarantors. Any Subsidiary of the REIT that is required to
become a party to this Guaranty after the date hereof pursuant to the Term Loan
Agreement shall become a Guarantor hereunder by executing and delivering a
joinder agreement in the form attached hereto as Annex I.


20.    Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
either has not made any payments or has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which

F-7

--------------------------------------------------------------------------------




is the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment at the time of each computation; provided, that no
Guarantor may take any action to enforce such right until all of the Guaranteed
Obligations and any amounts payable under this Guaranty (other than contingent
indemnification obligations that survive termination of the Loan Documents and
for which no claim has been made) have been indefeasibly paid and performed in
full in immediately available funds and all Commitments are terminated, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 20 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 20, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by (y)
the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 20, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations (other than contingent
indemnification obligations that survive termination of the Loan Documents for
which no claim has been made) have been indefeasibly paid and performed in full
in cash and all Commitments are terminated. Each of the Guarantors recognizes
and acknowledges that the rights to contribution arising hereunder shall
constitute an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.


21.    Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.


22.    Headings Descriptive. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.


23.    Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the law of the State of New York
applicable to contracts executed, and to be fully performed, in such State. This
Guaranty shall (a) bind the Guarantor and its successors and assigns, provided
that no Guarantor may assign its rights or obligations under this Guaranty (and
any attempted assignment without such consent shall be void), and (b) inure to
the benefit of the Creditor Parties and their respective successors and assigns
and the Lenders may, in accordance with Section 10.06 of the Term Loan Agreement
and without affecting the obligations of any Guarantor hereunder, assign, sell
or grant participations in the Guaranteed Obligations and this Guaranty, in
whole or in part. Each Guarantor hereby irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Creditor Parties or any of their affiliates in any way
relating to this Guaranty, any other Loan Document, the agreement regarding fees
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of

F-8

--------------------------------------------------------------------------------




New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State Court or, to the
fullest extent permitted by applicable law, in such federal court; provided that
nothing in this Guaranty shall limit the right of the Creditor Parties to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent such Creditor Party determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. Each of
the parties hereto (x) agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
and (y) consents to the service of process out of any of the aforementioned
courts, in the manner provided in Section 10.02 of the Term Loan Agreement, to
(A) in the case of the Administrative Agent, at the address provided in the Term
Loan Agreement and (B) in the case of a Guarantor, at its address set forth
opposite its signature page below. All notices and other communications to any
Guarantor under this Guaranty shall be in writing and delivered in the manner
set forth in Section 10.02 of the Term Loan Agreement. All notices and other
communications shall be in writing and addressed to such party at (i) in the
case of any Creditor Party, as provided in the Term Loan Agreement, and (ii) in
the case of any Guarantor, at its address set forth opposite its signature
below.


24.    WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.





F-9

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.


  
 
 
 
 
 
 
 
Address:
 
AMERICAN ASSETS TRUST, INC.
 
 
 
 
 
 
 
 
11455 El Camino Real
 
By:
 
 
 
 
Suite 200
 
 
Name: Ernest Rady
 
San Diego, CA 92130
 
 
Title: Chairman, President and Chief Executive Officer
 
Fax No.: (858) 350-2620
 
 
 
Tel. No.: (858) 350-2600
 
 
 
 
 
 
Email: rbarton@americanassets.com
 
By:
 
 
 
 
Attention: Robert F. Barton, Chief
 
 
Name: Robert F. Barton
 
Financial Officer
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
 
AMERICAN ASSETS TRUST MANAGEMENT LLC


 
11455 El Camino Real
 
PACIFIC DEL MAR ASSETS LLC
 
Suite 200
 
PACIFIC CARMEL MOUNTAIN ASSETS LLC
 
San Diego, CA 92130
 
PACIFIC SOLANA BEACH ASSETS LLC
 
Fax No.: (858) 350-2620
 
BEACH WALK HOLDINGS LLC
 
Tel. No.: (858) 350-2600
 
ICW PLAZA MERGER SUB LLC
 
Email: awyll@americanassets.com
 
IMPERIAL STRAND LLC
 
Attention: Adam Wyll, SVP, General
 
MARINER’S POINT, LLC
 
Counsel
 
PACIFIC SOUTH COURT ASSETS LLC
 
 
 
PACIFIC TORREY DAYCARE ASSETS LLC
 
 
 
LANDMARK VENTURE JV, LLC
 
 
 
PACIFIC FIRECREEK HOLDINGS, LLC
 
 
 
BROADWAY 225 SORRENTO HOLDINGS, LLC
 
 
 
BROADWAY 225 STONECREST HOLDINGS, LLC
 
 
 
EBW HOTEL LLC
 
 
 
WAIKELE VENTURE HOLDINGS LLC
 
 
 
PACIFIC SANTA FE ASSETS LLC
 
 
 
SB CORPORATE CENTRE LLC
 
 
 
SB TOWNE CENTRE LLC
 
 
 
AAT TORREY RESERVE 5, LLC
 
 
 
AAT TORREY 13-14, LLC
 
 
 
PACIFIC WAIKIKI ASSETS LLC
 
 
 
AAT DEL MONTE, LLC
 
 
 
AAT WAIKELE CENTER, LLC
 
 
 
AAT ALAMO QUARRY, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
By:
 
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC TORREY RESERVE WEST HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC TORREY RESERVE WEST
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
CARMEL COUNTRY PLAZA, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC DEL MAR ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC CARMEL MOUNTAIN HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC CARMEL MOUNTAIN
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SOLANA BEACH HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SOLANA BEACH
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ABW LEWERS LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Managing Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ABW 2181 HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
ABW LEWERS LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Managing Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ICW PLAZA HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
ICW PLAZA MERGER SUB LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT SOLANA 101, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT GEARY MARKETPLACE, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT TORREY RESERVE 6, LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT LLOYD DISTRICT, LLC
 
 
 
 
 
 


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT SORRENTO POINTE LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SOUTH COURT HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SOUTH COURT ASSETS LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC TORREY DAYCARE HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC TORREY DAYCARE ASSETS LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SANTA FE HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SANTA FE ASSETS LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LANDMARK FIREHILL HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
PACIFIC FIRECREEK HOLDINGS, LLC,


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
 
its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LANDMARK VENTURE HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
LANDMARK VENTURE JV, LLC,
 
 
 
its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PACIFIC WAIKIKI HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC WAIKIKI ASSETS, LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 


[Signature Page to Guaranty]

--------------------------------------------------------------------------------




 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Accepted and Agreed to:
 
 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By: ___________________________
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 




[Signature Page to Guaranty]

--------------------------------------------------------------------------------



Annex I to the
Guaranty


Form of Joinder to Guaranty
JOINDER NO. ___, dated as of _________, 20__ (this “Joinder”), to the Guaranty
dated as of March 1, 2016 (as amended, modified, restated and/or supplemented
from time to time, the “Guaranty”), made by and among American Assets Trust,
Inc., a Maryland corporation (the “REIT”), and the Subsidiaries of the REIT
party thereto in favor U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, together with any successor administrative agent, the
“Administrative Agent”) for the benefit of the Creditor Parties.
A.    Reference is made to (a) the Term Loan Agreement dated as of March 1, 2016
(as amended, modified, restated and/or supplemented from time to time, the “Term
Loan Agreement”) among the REIT, American Assets Trust, L.P., a Maryland limited
partnership (the “Borrower”), the Lenders party thereto and the Administrative
Agent and (b) the Guaranty.


B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty.


C.    [NAME OF ENTITY] has [formed][acquired] ___________, ___________ [type of
entity](the “New Guarantor”).


D.    Pursuant to the terms and provisions of the Term Loan Agreement, the New
Guarantor is required to become a party to the Guaranty and guaranty the
Obligations of the Borrower. The New Guarantor is executing this Joinder in
accordance with the requirements of the Term Loan Agreement and Section 19 of
the Guaranty to become a party to the Guaranty.


Accordingly, the New Guarantor hereby agrees as follows:
Section 1.The New Guarantor is hereby added as a party to the Guaranty and
hereby agrees to be bound as a “Guarantor” by all of the terms, covenants and
provisions set forth in the Guaranty to the same extent it would have been bound
if it had been a signatory to the Guaranty on the date of the Guaranty. In
furtherance of the foregoing, the New Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not as
a guaranty of collection, prompt payment when due, whether at stated maturity,
by required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of all Guaranteed Obligations. The New Guarantor hereby makes each
of the representations and warranties applicable to a “Guarantor” contained in
the Guaranty.


Section 2.The New Guarantor hereby represents and warrants to the Administrative
Agent and the other Creditor Parties that this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought at law or in equity).







--------------------------------------------------------------------------------



Section 3.The New Guarantor hereby represents and warrants to the Administrative
Agent and the other Creditor Parties that its U.S. taxpayer identification
number (or, if such New Guarantor is a Non-U.S. Loan Party that does not have a
U.S. taxpayer identification number, its unique identification number issued to
it by the jurisdiction of its incorporation or organization), is set forth under
its signature to this Joinder.


Section 4.This Joinder may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.


Section 5.Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.


Section 6.THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


Section 7.All communications and notices to be provided to the New Guarantor
hereunder or under the Guaranty shall be given to the New Guarantor at the
address set forth under its signature.


[Signature Page Follows]





2

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder as of the day and year first above written.
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[New Guarantor]
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U.S. Taxpayer Identification Number:__________________
 
 
 
 
 
 
 
 
 
 
 
 
Address of New Guarantor:
 
 
 
 
[
]
 
 
 
 
 
 
 
 
 
 
 
Accepted and Agreed to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 




[Signature Page to Joinder to Guaranty]

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF SOLVENCY CERTIFICATE
I, the undersigned, chief financial officer of AMERICAN ASSETS TRUST, INC., a
Maryland corporation (the “REIT”), DO HEREBY CERTIFY on behalf of the Loan
Parties, in my capacity as a Responsible Officer of the REIT (and not in any
individual capacity), that:
1.    This certificate is furnished pursuant to Section 4.01(a)(x) of the Term
Loan Agreement, (as in effect on the date of this certificate; the capitalized
terms defined therein being used herein as therein defined) dated as of March 1,
2016 among the REIT, American Assets Trust, L.P., a Maryland limited partnership
(the “Borrower”), U.S. Bank National Association, as Administrative Agent and
the Lenders party thereto (as from time to time in effect, the “Credit
Agreement”).
2.    Immediately following the consummation of the transactions contemplated by
the Credit Agreement and immediately following the making of each Term Loan, if
any, on the date hereof and after giving effect to the application of the
proceeds of each such Term Loan, the REIT and its Consolidated Subsidiaries, on
a consolidated basis, are Solvent.
[Signature Page Follows]



G-1
61713841_4.docx



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of ___________,
2016.
AMERICAN ASSETS TRUST, INC.
By:            
Name:    ______________________
Title:    Chief Financial Officer



G-2



--------------------------------------------------------------------------------






EXHIBIT H-1




Form of
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



H-1-1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-2




Form of
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to a Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



H-2-1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-3




Form of
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as appliable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]





H-3-1
U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT H-4


FORM OF
UNITED STATES
TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Term Loan Agreement dated as of March 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMERICAN ASSETS TRUST, INC., a Maryland corporation, AMERICAN
ASSETS TRUST, L.P., a Maryland limited partnership (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders party thereto.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Term Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Note(s) evidencing such Term Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of a Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as appliable from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



H-4-1
U.S. Tax Compliance Certificate